 
EXHIBIT 10.2
[EXECUTION COPY]       


AGREEMENT OF LEASE


BETWEEN


ONE-TWO JERICHO PLAZA OWNER, LLC,
LANDLORD


AND


NATHAN’S FAMOUS SERVICES, INC.,
TENANT


Premises located at
One Jericho Plaza
Jericho, New York 11753


Dated: September 11, 2009

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Article 1
 
Demised Premises and Lease Term
1
   
Article 2
 
Basic Rent and Additional Rent
7
   
Article 3
 
Use - Name of Building
11
   
Article 4
 
Repairs - Business Machines
11
   
Article 5
 
Changes, Alterations, Etc.
13
   
Article 6
 
Compliance with Laws
15
   
Article 7
 
Assignment, Subletting, Mortgaging, Etc.
16
   
Article 8
 
Indemnification by Tenant
19
   
Article 9
 
Services
20
   
Article 10
 
Inspection By Landlord - Right To Enter
23
   
Article 11
 
Condemnation
24
   
Article 12
 
Fire and Other Casualty and Required Insurance
25
   
Article 13
 
Subordination
28
   
Article 14
 
Certificates by Tenant and Landlord
29
   
Article 15
 
Events of Default
30
   
Article 16
 
Waivers
32
   
Article 17
 
Landlord May Cure Defaults
34
   
Article 18
 
Miscellaneous Provisions
34

 
 

--------------------------------------------------------------------------------

 

 
Article 19
 
Quiet Enjoyment
36
   
Article 20
 
Definitions
36
   
Article 21
 
Surrender
37
   
Article 22
 
Notices
37
   
Article 23
 
Rules and Regulations
38
   
Article 24
 
No Representations by Landlord
38
   
Article 25
 
Inability to Perform
38
   
Article 26
 
Broker
39
   
Article 27
 
Successors and Assigns
39
   
Article 28
 
Exculpation
39
   
Article 29
 
Article Headings
40
   
Article 30
 
Antenna System
40
   
Article 31
 
Renewal Option
41
   
Article 32
 
Intentionally Omitted
43
   
Article 33
 
Storage Space
43

Exhibit A - Floor Plan
Exhibit B – Landlord’s Construction Rules and Regulations
Exhibit C – LANDLORD”S PRE-APPROVED CONTRACTORS
EXHIBIT D - cleaning specifications
Exhibit E – rules and regulations
Exhibit F- parking diagram
Exhibit G – STORAGE SPACE
EXHIBIT H - Subordination, Non-Disturbance and Attornment Agreement

 

--------------------------------------------------------------------------------

 

AGREEMENT OF LEASE made the 11th day of September, 2009, between ONE-TWO JERICHO
OWNER, LLC , a New York limited liability company, having its office at Two
Jericho Plaza, Jericho, New York 11753 (hereinafter called “Landlord”) and
NATHAN’S FAMOUS SERVICES, INC., a Delaware corporation having offices at
_________________________(hereinafter called “Tenant”).


WITNESSETH:


ARTICLE 1
 
Demised Premises and Lease Term


Section 1.1      Landlord is the fee owner of the land (the “Land”) and premises
known and designated on the Nassau County Land and Tax Map as Section 11, Block
355, Lot 32, lying and being situate in Jericho, Town of Oyster Bay, Nassau
County, New York.


Section 1.2     The Building on the premises is a three (3) story office
building consisting of two (2) wings known as Wings A and B and generally known
as and by the street address One Jericho Plaza, Jericho, New York (the
“Building”).


Section 1.3      Subject to the terms, covenants and conditions of this Lease,
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
twelve thousand five hundred eighty-two (12,582) square feet of rentable floor
space on the second (2nd ) floor in Wing A of the Building, as shown on the
floor plan (the “ Floor Plan”) thereof annexed hereto and made a part hereof as
Exhibit A (the “ Demised Premises”), which Building the parties hereto agree
contains, in the aggregate, two hundred seventy eight thousand three hundred
twenty five (278,325) square feet of rentable floor space.  Tenant approves and
accepts the aforesaid calculations for the purposes of this Lease, and has
examined and accepts the aforesaid floor plan.


Section 1.4      The term of this Lease shall be ten (10) years, commencing on
January 1, 2010 (the “ Commencement Date”), subject to the terms of this Lease,
and expiring on December 31, 2019 (the “ Expiration Date”), subject to the
Renewal Option (as hereinafter defined in Section 31).


Section 1.5      Tenant’s obligation to pay Basic Rent (as hereinafter defined
in Section 2.1) shall commence one (1) year after the Commencement Date (the “
Rent Commencement Date”), subject to a Landlord Delay (as defined in Section
2.2) or as otherwise discussed in Section 1.22 and in Section 2.2.


Section 1.6      Effective as of the date of this Lease (the “ Effective Date”),
each party covenants and agrees that it shall keep and abide by all of the
express  terms, conditions and covenants of this Lease on its part to be
performed as of such date , it being understood that although the Demised
Premises shall not have been delivered to Tenant as of the Effective Date, such
terms, covenants and conditions of this Lease shall be binding and enforceable
on both parties as of the Effective Date , subject, however to Tenant’s remedies
expressly provided in this Article 1 of the Lease.

 

--------------------------------------------------------------------------------

 


Section 1.7      Tenant shall endeavor to complete the performance of certain
work (“ Tenant’s Work”) on or before the Commencement Date  which will be set
forth in the Plans and Construction Drawings (as said terms are hereinafter
defined) and obtain any required certificate of occupancy or
completion in connection therewith  in compliance with Landlord’s Construction
Rules and Regulations annexed hereto as  Exhibit B


Section 1.8      (a)  As used herein, “ Tenant’s Work” shall mean and include
all interior finish work and all other improvements on or within the Demised
Premises necessary for Tenant to utilize the Demised Premises pursuant to the
permitted uses described in Section 3.1 of the Lease.  Tenant shall be
exclusively responsible for performing Tenant’s Work, and Landlord shall have no
obligation to perform any aspect of Tenant’s Work, except as specifically set
forth herein.


(b)  Tenant shall construct the Demised Premises in accordance with those
design, development and building plans and specifications as which will be
prepared by Tenant and approved by Landlord (the “Plans”), which Plans shall be
in form and detail sufficient for submission to all appropriate governmental
agencies for permits and approvals.  Landlord shall provide Tenant with an
allowance of One and 15/100 ($1.15) Dollars per rentable square foot of the
Demised Premises (i.e. Fourteen Thousand Four Hundred Sixty Nine and 30/100
($14,469.30) Dollars) (the “ Tenant Plans Allowance”) for Tenant’s preparation
of the Plans.  Tenant will prepare the Plans as soon as reasonably practicable
following the Effective Date.    Within thirty (30) days of Tenant’s demand, at
Tenant’s sole option, Landlord shall pay the Tenant Plans Allowance to (i)
Tenant or (ii) Tenant’s architect.


Section 1.9      a)  Landlord agrees to approve or reject or object to Tenant’s
Plans within ten (10) business days after Tenant’s Plans shall be delivered to
Landlord.  If Landlord has not responded to the delivery by Tenant of Tenant’s
Plans within said ten (10) business day period, Tenant’s Plans shall be deemed
approved.


(b) In the event Tenant disagrees with any of Landlord’s requested changes,
then, in that event, the parties shall promptly and diligently, in good faith,
attempt to resolve any differences.  In the event that no disagreement exists,
Tenant shall use commercially reasonable efforts complete a second set of Plans
(the “ Revised Plans”) and deliver same to Landlord within five (5) business
days of Tenant’s receipt of Landlord’s comments or such additional reasonable
time as is necessary for Tenant to complete same.  Landlord’s approval of
amendments and modifications to Tenant’s Plans shall not be unreasonably
withheld, conditioned or delayed.  Landlord shall have five (5) business days
after its receipt of the Revised Plans in which to approve or reject such
Revised Plans.  In the event Landlord rejects such Revised Plans, the parties
shall promptly and diligently, in good faith, attempt to resolve any
differences.  Upon Landlord’s acceptance of the Revised Plans (the “ Final
Plans”), Landlord and Tenant shall initial all pages of the Final Plans and each
party shall receive a full set of initialed Final Plans.  After Landlord has
approved the Final Plans, Tenant  shall make no changes thereto without the
prior written consent of Landlord, which approval shall not be unreasonably
withheld, conditioned, or delayed.

 
2

--------------------------------------------------------------------------------

 


                          (c) After approval of the Plans by Landlord, Tenant
will promptly prepare a full set of construction drawings which shall
incorporate all elements of the Plans (the “ Construction Drawings”) and which
shall be consistent with the Plans.  Tenant shall submit the Construction
Drawings to Landlord for its consent.  If Landlord does not respond to Tenant
within ten (10) business days after receipt, Landlord’s approval of Tenant’s
Construction Drawings shall be deemed to have been given.  The Construction
Drawings shall be sufficient, as required by the Town of Oyster Bay, to procure
a building permit.


(d) Landlord shall deliver to Tenant, within five (5) business days after
receipt of such Construction Drawings from Tenant, any reasonable comments or
requests for changes, which Landlord may have with respect thereto.  In the
event Tenant disagrees with any of Landlord’s requested changes, then, in that
event, the parties shall promptly and diligently, in good faith, attempt to
resolve any differences.  In the event that no disagreement exists, Tenant shall
use commercially reasonable efforts to complete a second set of construction
drawings (the “ Revised Drawings”) and deliver the Revised Drawings to Landlord
within five (5) business days of its receipt of Landlord’s comments or such
additional reasonable time as is necessary to complete same.  Landlord shall
have five (5) business days after its receipt of the Revised Drawings in which
to approve or reject such Revised Drawings.  In the event Landlord rejects such
Revised Drawings, the parties shall promptly and diligently, in good faith,
attempt to resolve any differences.  Upon Landlord’s acceptance of the Revised
Drawings or the Construction Drawings, as the case may be, Tenant shall submit
such final construction drawings (the “ Final Drawings”) to the Town of Oyster
Bay and shall promptly procure a building permit.  After the Final Drawings have
been approved by Landlord, Tenant shall make no changes thereto without the
prior written consent of Landlord, in each instance, except for non-material
changes directed by the applicable municipality that do not materially interfere
or impact the design, function, appearance or quality of the Demised Premises
and do not increase the Tenant Allowance (as defined in Section 1.10) or the
Tenant Plans Allowance.  Landlord shall not unreasonably withhold, condition or
delay its consent to the Plans, and Landlord’s rejection of or objection to the
Plans shall be deemed reasonable if, in Landlord’s reasonable determination, the
Plans need to be modified in order to safeguard the structural integrity and
systems of the Building.


            Section 1.10      In addition to the Tenant Plans Allowance,
Landlord shall reimburse Tenant up to a maximum of Thirty-Five and 00/100
($35.00) Dollars per rentable square foot of the Demised Premises (i.e. Four
Hundred Forty Thousand Three Hundred Seventy and 00/100 ($440,370.00) Dollars)
(the “ Tenant Allowance”) for costs incurred directly by Tenant in its
performance of Tenant’s Work (except for any costs incurred by Tenant in
Tenant’s preparation of the Plans), including demolition (the “ Demolition
Work”) prior to the commencement of Tenant’s Work.  Tenant may use the Tenant
Allowance in its discretion in connection with the design and construction of
the Demised Premises and all other work performed in connection with readying
the Demised Premises for Tenant’s initial occupancy, including wiring, computer
and telecommunications systems, furniture, engineering and architectural fees,
and other professional fees.

 
3

--------------------------------------------------------------------------------

 


Section 1.11      (a) Tenant’s Work shall be performed in compliance with Legal
Requirements (as hereinafter defined in Section 1.12) and all necessary permits,
licenses, signoffs and approvals required to be obtained for the completion of
Tenant’s Work shall be obtained by Tenant. Upon the completion of Tenant’s Work,
the Demised Premises shall be in compliance with all Legal Requirements,
including all  building codes, public authorities, and Tenant shall ensure that
the Demised Premises shall fully comply with the same throughout the term of
this Lease.  Notwithstanding the foregoing, in the event that as of the date of
this Lease there exist as to the Demised Premises any violations of record or
conditions if not remediated would cause the issuance of a violation, including,
without limitation, any fire safety violations regarding ingress and egress or
the absence of sufficient ceiling draft curtain walls (collectively, “
Landlord’s Violations”), which may in any way impede or delay Tenant from
obtaining any permits or approvals in connection with Tenant’s Work
(collectively, the “Approvals”), Landlord shall promptly make commercially
reasonable efforts to remove or remediate same, subject to Section 1.22.


(b)  All of Tenant's Work and its entry and access to the Demised Premises shall
be done in such a manner so as not to interfere with, delay, or impose any
expense upon Landlord in the maintenance of the Building; nor to interfere with
the operations of other tenants in the Building; nor to physically adversely
affect any part of the Building outside the interior of the Demised Premises;
nor (in Landlord's sole judgment) to impair the structural integrity of the
Building nor affect the proper functioning of any of the mechanical, electrical,
HVAC, plumbing, sanitary or other systems of the Building not exclusively
serving the Demised Premises; nor violate any of Landlord's rules or regulations
affecting the Building or the Demised Premises or any Legal
Requirements.  Notwithstanding anything herein contained to the contrary, Tenant
shall, at Tenant's sole cost and expense, make all repairs to the Building
necessitated by Tenant's Work, and shall keep and maintain in good order and
condition all installations arising from and all defects in Tenant's Work, and
shall make all necessary replacements thereto.


Section 1.12      As used herein, " Legal Requirements " shall mean all present
or future laws, statutes and ordinances including building codes and zoning
regulations and ordinances ordinary and extraordinary, foreseen or unforeseen,
and the orders, rules, regulations, directives, recommendations and requirements
of all federal, state, county, city and borough departments, bureaus, boards,
agencies, offices, commissions and other subdivisions thereof, or of any
official thereof, or of any other governmental, public or quasi-public
authority, including all requirements of the Americans With Disabilities Act, or
of the National Board of Fire Underwriters or other body having similar
functions.


Section 1.13      Nothing contained in this Lease shall be deemed to require
Tenant to use union labor to perform Tenant’s Work, provided that Tenant's
contractor(s) shall conduct the performance of its work in such manner so as to
avoid labor disputes and disruptions which will interfere with other work in or
the operation or use of the Building.  Tenant’s contractors shall be required to
work in harmony with other contractors at the Building.  Contractors and
subcontractors performing Tenant’s Work shall deliver to Landlord certificates
of insurance as proof of insurance prior to the commencement of Tenant’s Work.

 
4

--------------------------------------------------------------------------------

 


Section 1.14 Tenant shall be responsible for all fire protection work in the
Demised Premises, including obtaining all necessary approvals and inspections as
required by the Landlord's insurance carrier.


Section 1.15 Tenant shall diligently prosecute all applications for approvals,
permits, authorizations and certificates issued by governmental agencies of the
State of New York, County of Nassau and Town of Oyster Bay which are required
for the performance of Tenant's Work and to operate the Demised Premises for the
permitted uses.  Landlord agrees to join in Tenant's applications for required
permits and approvals (at the cost and expense of Tenant), and to reasonably
cooperate with Tenant in connection therewith.


Section 1.16      In connection with Tenant’s Work and the Tenant Allowance:
 
(a) Landlord shall not be required to make any reimbursement of the Tenant
Allowance more often than once per month.
 
(b) Tenant shall provide an invoice from Tenant’s general contractor specifying
in reasonable detail the nature of the work performed or materials purchased for
which payment is being requested, as well as a certificate from Tenant’s
architect on a standard AIA G702 requisition form with respect to any payment
request.  Each of said requisitions shall also be accompanied by waivers of lien
from Tenant’s general contractor and other contractors (with respect to such
portion of Tenant’s Work being paid at such time, to the extent obtainable, and
in any event with respect to those portions of Tenant’s Work for which payments
have theretofore been made) with respect to the work performed for which payment
is sought.
 
             (c) Notwithstanding anything to the contrary herein, in the event
that it is determined that Tenant has received a notice of violation of any
Legal Requirements in connection with Tenant’s Work, Landlord shall be entitled
to withhold payments of Tenant’s Allowance until such violation is removed or
the condition is remedied by Tenant.
 
             (d) Except as to payment for the Demolition Work, Landlord may
retain five (5%) percent of each Tenant reimbursement request of Tenant’s
Allowance until a certificate or temporary certificate of occupancy is issued
for Tenant’s Work and Tenant delivers the AutoCAD file reflecting Tenant’s Work.
 
Section 1.17   Tenant shall not permit any mechanic’s, materialmen’s or other
liens to be filed against all or any part of the Demised Premises, the Building
or against Tenant’s leasehold interest in the Demised Premises, by reason of or
in connection with Tenant’s Work.  In the event that any such lien is filed
against all or any part of the Demised Premises, the Building or against
Tenant’s leasehold interest in the Demised Premises, Tenant shall be required to
either discharge the lien by payment or file a bond as required by law.
 
Section 1.18    Upon completion of Tenant’s Work, Tenant shall deliver to
Landlord certificates or temporary certificate of occupancy and/or completion
covering all of Tenant’s Work and the AutoCAD file reflecting Tenant’s Work.

 
5

--------------------------------------------------------------------------------

 

Section 1.19      (a)  In connection with Tenant’s Work, for any and all
subcontractors (collectively, the “ Designated Trades”) intending to perform
work (the “ Designated Trades Work”) comprising either (i) refuse removal, (ii)
roofing, (iii) mechanical, electrical, plumbing and fire prevention systems or
(iv) lock installations (except for electromagnetic locks), Tenant shall only
use the contractors and vendors as listed on Exhibit C attached hereto or
subsequently designated by Landlord (collectively, the “ Landlord’s Pre-Approved
Contractors”).  Tenant may solicit bids from contractors seeking to perform the
Designated Trades Work other than Landlord’s Pre-Approved Contractors (except
for refuse removal) (the “ Other Contractors”), provided however that each of
Landlord’s Pre-Approved Contractors shall have the right to match the lowest bid
for the applicable work received by Tenant from any such Other Contractors.  In
such event, Landlord shall have the right, but not the obligation, to compel
Tenant to use any of Landlord’s Pre-Approved Contractors for the applicable
Designated Trades Work provided that (i) Landlord shall pay (in addition to the
Tenant Allowance and Tenant Plans Allowance) the difference between the subject
bids, (ii) the applicable Landlord Pre-Approved Contractor is able to adequately
perform the work required by Tenant and (iii) the applicable Landlord
Pre-Approved Contractor shall maintain customary insurance coverage as is
required by Landlord, and the holder of any mortgage encumbering the Building
for the applicable Designated Trades Work.  In the event that (i) the applicable
Landlord Pre-Approved Contractor does not match the lowest bid received by
Tenant from any such Other Contractors for the applicable Designated Trades
Work, and (ii) Landlord does not pay the difference between the foregoing
subject bids, then Tenant shall be permitted to use any such applicable Other
Contractor for the performance of the applicable Designated Trades
Work.  Notwithstanding the foregoing, in no event shall Tenant be permitted to
use contractors or vendors without Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned or delayed.  In the event Tenant
utilizes Tenant’s Other Contractor for the performance of any of the Designated
Trades Work, Landlord shall, at all times, cooperate in a commercially
reasonable manner with said contractor.  In the event that any labor strife
occurs as a result of the selection of a particular contractor or vendor
selected by Tenant, Tenant shall replace such contractor or vendor following
Landlord’s reasonable approval.


Section 1.20      Landlord represents and covenants to Tenant that on the
Commencement Date,  the Demised Premises shall, to the best of Landlord’s
knowledge, be free of all asbestos-containing materials and hazardous substances
(as such term is defined in the Comprehensive Environmental Response and
Liability Act) and shall be in compliance with all applicable codes and
regulations enacted pursuant to any federal, state or local governmental law or
regulation, inclusive of the provisions of the Americans With Disabilities Act
of 1992.  Landlord shall be solely responsible for the removal of all
asbestos-containing materials in the Demised Premises.


Section 1.21      Contemporaneously with the Effective Date, Landlord shall
deliver possession of the Demised Premises to Tenant vacant and free of any and
all leases, tenancies and occupants.


Section 1.22      In the event that the Town of Oyster Bay or any other
applicable agency or municipality requires as a condition of the issuance of the
Approvals certain work (the “ Fire Protection Work”) regarding ingress and
egress or the installation of draft curtain walls other than work required to be
performed by Landlord pursuant to Section 1.11 (a), (i) Tenant shall be solely
responsible for any and all costs in connection with such Fire Protection Work
within the Demised Premises and (ii) the Rent Commencement Date shall be
extended concurrently with the time to amend the Plans, if required, and perform
such Fire Protection Work, up to a maximum of sixty (60) days, in the aggregate.

 
6

--------------------------------------------------------------------------------

 


ARTICLE 2


Basic Rent and Additional Rent


Section 2.1      Tenant covenants and agrees, as conditions of this Lease, to
keep and abide by all of the terms, covenants and conditions of this Lease on
the part of Tenant to be performed and to pay Basic Rent and electric for the
Demised Premises as set forth in the following schedule.


Lease Year
 
Annual Basic Rent
   
Monthly Basic Rent
   
Annual Electric*
   
Monthly Electric*
 
1
  $ 385,638.36     $ 32,136.53     $ 42,149.76     $ 3,512.48  
2
  $ 393,351.12     $ 32,779.26     $ 42,149.76     $ 3,512.48  
3
  $ 401,218.20     $ 33,434.85     $ 42,149.76     $ 3,512.48  
4
  $ 409,242.60     $ 34,103.55     $ 42,149.76     $ 3,512.48  
5
  $ 417,427.44     $ 34,785.62     $ 42,149.76     $ 3,512.48  
6
  $ 425,775.96     $ 35,481.33     $ 42,149.76     $ 3,512.48  
7
  $ 434,291.52     $ 36,190.96     $ 42,149.76     $ 3,512.48  
8
  $ 442,977.36     $ 36,914.78     $ 42,149.76     $ 3,512.48  
9
  $ 451,836.96     $ 37,653.08     $ 42,149.76     $ 3,512.48  
10
  $ 460,873.68     $ 38,406.14     $ 42,149.76     $ 3,512.48  



For Tenant’s convenience, Basic Rent and electric payments shall be payable in
equal monthly installments on the first day of each month during the term of the
Lease, in advance.  For the purposes of this Lease, the term “lease year” shall
mean for (a) the first lease year, the one (1) year period commencing on the
Commencement Date plus, if the Commencement Date is not the first day of a
calendar month, the number of days between the Commencement Date and the end of
the month in which the Commencement Date occurs and (b) each lease year
thereafter, the one (1) year period commencing on the expiration of the
preceding lease year.  If the Commencement Date occurs on a day other than the
first day of the month, Basic Rent for the first month of the term shall be
apportioned.  Such first month’s Basic Rent shall be due and payable on Tenant’s
execution of this Lease.


Section 2.2      (a) Tenant shall not be required to pay Basic Rent for the
Demised Premises (but shall pay Storage Rent as hereinafter defined and as set
forth in Section 33.2 of this Lease) during the first (1st ) lease year and
during the last two (2) months of the initial term of the Lease, provided that
Tenant is not in default under this Lease beyond any applicable grace or cure
periods  at the time of such abatement of rent, or such later date if Tenant
cures said default.  Tenant’s obligation to pay Additional Rent (as hereinafter
defined) shall commence as of the Commencement Date. “Additional Rent” shall
mean all other charges, costs, damages and fees, including Tax Payments (as
defined in Section 2.7) under this Lease, which do not constitute Basic Rent.
 

--------------------------------------------------------------------------------

* Electric is subject to escalation and adjustment pursuant to Article 9.

 
7

--------------------------------------------------------------------------------

 


(b)  Notwithstanding any other provision to the contrary contained herein, in
the event that Tenant fails to substantially complete Tenant’s Work by the
Commencement Date and such failure is due solely to a Landlord Delay, the
Commencement Date and the Rent Commencement Date shall be extended one (1) day
for each day of delay between the Commencement Date and the date that Tenant’s
Work has been substantially completed.  Further notwithstanding any other
provision to the contrary contained herein, Tenant’s failure to substantially
complete Tenant’s Work by the Commencement Date due to any reason other than
Landlord Delay shall in no way create an event of default or in any way impact
or affect Tenant’s obligations under this Lease.


 (c)   The term “ Landlord Delay” shall mean any delay attributable solely to
Landlord and not an Unavoidable Delay (as defined in Section 25.2) and, shall
include, (i) Landlord’s failure to grant timely approvals or consents as
required hereunder, (ii) material interference by Landlord with Tenant’s Work
which is not otherwise permissible under this Lease or which may be required
under a Legal Requirement (unless due to Landlord’s failure to have complied
with a Legal Requirement), (iii) failure by Landlord to make freight elevators
or Building personnel reasonably available in connection with Tenant’s Work or
Tenant’s move-in to the Demised Premises, (iv) Landlord’s failure to remove or
remediate any Landlord Violations, (v) failure by Landlord to reasonably
cooperate with Tenant and (vi) failure by Landlord to complete its demolition of
the Demised Premises within two (2) weeks following the unconditional delivery
to Landlord of the Lease and a work order for the demolition, each executed by
Tenant, provided that any of the matters identified in subsections (i) through
(vi) above causes a delay in the permitting or construction of Tenant’s Work, or
in Tenant’s procurement of any temporary or permanent certificate of occupancy
or other required governmental certificate or “sign off” needed in connection
with the completion of Tenant’s Work and Tenant’s right to occupy the Demised
Premises after such completion.


Section 2.3             Tenant acknowledges and agrees that Landlord is or may
be accorded certain real estate tax abatement advantages pursuant to State and
Local Laws, and Tenant shall derive or share in the benefit of such abatement.


Section 2.4             For the purposes of determining Tenant’s share of
increases in Taxes, as such term is hereinafter defined, the parties agree that
the total content of the Building is two hundred seventy eight thousand three
hundred twenty five (278,325) square feet; that the Demised Premises contain
twelve thousand five hundred eighty two (12,582) square feet and that the
percentage of increases chargeable to Tenant for increases in Taxes is 4.52%
(which percentage is herein referred to as “ Tenant’s Proportionate Share”).

 
8

--------------------------------------------------------------------------------

 


Section 2.5             For the purposes of this Article 2 and other provisions
of this Lease:
 
(a)           The term “Taxes” shall mean (i) the real estate taxes, assessments
and special assessments imposed upon the Land, Building and all other
improvements, betterments or facilities located on, appurtenant to, or
benefiting, the Land by any federal, state, municipal or other governments or
governmental bodies or authorities, as well as all charges for water and sewer,
whether measured by meter or otherwise, and whether or not any of the foregoing
are not final assessments or are the basis of any proceeding instituted or
commenced to contest the amount or validity of any of the same, and (ii) any
expenses incurred by Landlord in contesting such taxes or assessments and/or the
assessed value of the Land, Building and all other improvements, betterments or
facilities located on, appurtenant to, or benefiting the Land, which expenses
shall be allocated to the Base Tax Year or the Tax Year to which such expenses
relate, to the extent that Landlord is successful in such proceeding . If at any
time during the term of this Lease the methods of taxation prevailing on the
date hereof shall be altered so that in lieu of, or as an addition to or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate there shall be levied, assessed
or imposed (x) a tax, assessment, levy, imposition, license fee or charge wholly
or partially as a capital levy or otherwise on the rents received therefrom or
(y) any other such additional or substitute tax, assessment, levy, impositions,
fees or charges or the part thereof so measured or based shall be deemed to be
included within the term “Taxes” for the purposes thereof.  Taxes shall not mean
income, taxes, franchise, gift, excise, transfer, capital stock, estate,
succession or inheritance taxes or penalties or interest for late payment of any
tax in respect of which Tenant shall have duly made payment of Additional Rent
as herein provided.


(b)           The term “Base Tax Year” shall, for (i) Town and County taxation
purposes, mean calendar year 2010 and (ii) State and school district taxation
purposes, mean the 2009/2010 fiscal tax year.


(c)           The term “Base Taxes” shall mean the Taxes for the Base Tax Year.


(d)           The term “Tax Year” shall, for (i) Town and County taxation
purposes, mean the period of twelve (12) calendar months beginning on January 1,
2010, and each succeeding twelve (12) month period thereafter and (ii) State and
school taxation purposes, mean the period of twelve (12) calendar months
beginning on July 1, 2009, and each succeeding twelve (12) month period
thereafter.


(e)           The term “ Tax Statement” shall mean a written statement prepared
by Landlord or its agent, setting forth Landlord’s computation of the sum
payable by Tenant under this Article 2 for a specified Tax Year or portion
thereof, as the case may be.


Section 2.6             If the real estate fiscal tax year of the Town of Oyster
Bay, the school district in which the Building is located, the County of Nassau,
State of New York or any other entity to whom Taxes are paid or who levies,
assesses or imposes Taxes shall be changed during the term hereof, any Taxes for
a real estate fiscal tax year, a part of which is included within a particular
Tax Year and a part of which is not so included shall be apportioned on the
basis of the number of days in the real estate fiscal tax year included in the
particular Tax Year for the purpose of making the computations under Section
2.6.

 
9

--------------------------------------------------------------------------------

 


Section 2.7             If the Taxes for any Tax Year during the term of this
Lease exceed the Base Taxes, Tenant shall pay for such Tax Year an amount
(herein called “ Tax Payment”) equal to Tenant’s Proportionate Share of the
excess.  The first payment due Landlord under this Section 2.6 shall be due and
payable in full within fifteen (15) days of Landlord’s furnishing Tenant with a
Tax Statement for the entire applicable Tax Year.  Thereafter, until Landlord
shall furnish Tenant with a Tax Statement for the then Tax Year, Tenant shall,
as an “on account” payment against the Tax Payment for the then Tax Year, pay to
Landlord on the first day of each month in advance an amount determined by
dividing the Tax Payment for the preceding Tax Year by the number of months
between the first day of the month subsequent to Tenant’s receipt of such
statement and the end of the then Tax Year; (b) promptly after the Tax Statement
for such Tax Year is furnished to Tenant, Landlord shall give notice to Tenant
stating whether the installments of the Tax Payment previously made for such Tax
Year were greater or less than the installments of the Tax Payment to be made
for such Tax Year in accordance with the Tax Statement, and (i) if there shall
be a deficiency, Tenant shall pay the amount thereof within fifteen (15) days
after demand therefor, or (ii) if there shall have been an overpayment, Landlord
shall promptly either refund to Tenant the amount thereof or permit Tenant to
credit the amount thereof against subsequent payments under this Article 2; and
(c) on the first day of the month following the month in which the Tax Statement
is furnished to Tenant, and monthly thereafter throughout the remainder of such
Tax Year, Tenant shall pay to Landlord an amount equal to one-twelfth (1/12th)
of the Tax Payment shown on the Tax Statement. If there shall be any increase in
the Taxes for any Tax Year, whether during or after such Tax Year, or if there
shall be any decrease in the Taxes for any Tax Year during such Tax Year,
Landlord shall furnish to Tenant a revised Tax Statement for such Tax Year, and
the Tax Payment for such Tax Year shall be adjusted and paid or refunded, as the
case may be, substantially in the same manner provided in the preceding
sentence.


Section 2.8             In lieu of billing Tenant in a lump sum payment for the
full Tax Payment as provided in Section 2.6 above, Landlord, at its option, may
bill Tenant monthly or quarterly for Tenant’s Proportionate Share of the excess
of any installment of Taxes for any Tax Year over the corresponding installment
of Base Taxes, each of which payments shall be made by Tenant to Landlord no
later than fifteen (15) days prior to the date on which each such installment of
Taxes shall be payable to the appropriate tax receiving authority.


Section 2.9             If the Base Taxes are reduced as a result of an
appropriate proceeding or otherwise, Landlord shall give notice to Tenant of the
amount by which Tax Payments previously made were less than the Tax Payments
required to be made under this Article, and Tenant shall pay the amount of the
deficiency within ten (10) days after demand therefor.


Section 2.10           If, as a result of a certiorari proceeding, Landlord
shall receive a refund of the Taxes for any Tax Year, Landlord shall either pay
to Tenant, or permit Tenant to credit against subsequent payments under this
Article, Tenant’s Proportionate Share of the net refund (after deducting from
such total refund the costs and expenses, including, but not limited to,
appraisal, accounting and legal fees of obtaining the same, to the extent that
such costs and expenses were not included in the Taxes for such Tax Years);
provided, however, such payment or credit to Tenant shall in no event exceed
Tenant’s Tax Payment paid for such Tax Year.

 
10

--------------------------------------------------------------------------------

 


Section 2.11           If a Tax Year commences or ends before or after the
commencement or expiration or termination of the term of this Lease, the Tax
Payment thereof shall be prorated to correspond to that portion of such Tax Year
occurring within the term of this Lease.


Section 2.12           The parties agree that it is the obligation of Tenant to
pay its Proportionate Share of any and all Taxes in each Tax Year over the Base
Taxes whether the same result from increases in tax rates, increases in assessed
valuation, a combination of both, or a combination of increases and decreases of
such items, irrespective of the cause of the increase in Taxes.


Section 2.13           The payments due from Tenant to Landlord under this
Article 2, other than Basic Rent, shall be, and hereby are deemed, Additional
Rent and may be collected as such, and Tenant’s obligation to pay Basic Rent and
Additional Rent shall survive the expiration or earlier termination of this
Lease.


Section 2.14           Basic Rent, and Additional Rent and all other charges
payable under this Lease shall be paid in lawful money of the United States at
the office of Landlord, Two Jericho Plaza, Jericho, New York 11753, or at such
other place as Landlord may from time to time designate, in advance.
 
ARTICLE 3 
 
Use - Name of Building


Section 3.1             Tenant may use and occupy the Demised Premises for
general, administrative and executive offices, and for Tenant’s accessory test
kitchen facility  (including, but not limited to the preparation of foods for
said facility) and for no other purposes.  The use of all or any portion of the
Demised Premises other than the accessory tests kitchen facility for the
preparation or storage of food is expressly prohibited.  Tenant shall not permit
occupancy of the Demised Premises, which in the aggregate exceeds one (1) person
for every two hundred (200) square feet of rentable area.  The Building may be
designated and known by any name Landlord may choose, and such name may be
changed from time to time at Landlord’s sole discretion.


ARTICLE 4                 


Repairs - Business Machines


Section 4.1             Tenant shall take good care of the Demised Premises and
the fixtures and appurtenances therein.  All damage or injury to the Demised
Premises and to such fixtures and appurtenances, or to the Building, or to its
fixtures, appurtenances and equipment, caused by Tenant’s moving property in and
out of the Building or the Demised Premises, or by installation or removal of
fixtures, furniture or other property, or from any other cause, shall be
repaired, restored or replaced promptly by Tenant, at its sole cost and
expense.  All repairs, restorations and replacements shall be in quality and
class equal to the original work or installations.  If Tenant fails to make such
repairs, restorations or replacements, the same may be made by Landlord, upon
ten (10) days written notice to Tenant, at Tenant’s expense, and the amounts
spent by Landlord (together with interest thereon at the prime rate published by
The Wall Street Journal plus five (5%) percent, or if such rate be illegal then
at the highest permissible rate, from the date of Landlord’s expenditure through
the date of Tenant’s payment in full) shall be collectible as Additional Rent,
to be paid by Tenant within fifteen (15) days after rendition of a bill by
Landlord.  Nothing contained in this Article 4 shall require Tenant to make any
structural changes or changes to any Building systems except to the extent
caused by the negligent acts or omissions of Tenant, its agents or employees or
necessitated by Tenant’s particular manner of use and not for normal and
customary ordinary office purposes.

 
11

--------------------------------------------------------------------------------

 



Section 4.2              Landlord shall, at its expense, maintain and make all
repairs and replacements structural and otherwise, necessary to keep in good
order and repair the interior and exterior of the Building (including the roof
and existing penetrations) and the public portions of the Building and the Land,
as well as the Building’s mechanical equipment, plumbing, heating, air
conditioning, gas and electricity, sprinkler and other systems, if any, except
to the extent that such obligation is expressly Tenant’s under the Lease.
Landlord shall use commercially reasonable efforts to perform any work pursuant
hereto in such a manner so as to minimize interference with Tenant's business,
provided no additional costs for labor and overtime premium are incurred
thereby.  All repairs, restorations and replacements by either party shall be of
a quality commensurate with similar class multi-tenanted office buildings
located on Long Island, New York, and shall be done in good and workmanlike
manner. Landlord shall maintain the parking lots, grounds and other exterior
improvements in a manner commensurate with similar class multi-tenanted office
buildings located on Long Island, New York, including, without limitation,
repair, snow removal, parking lot striping, exterior lighting and the like.
 
Section 4.3             There shall be no allowance to Tenant for a diminution
of rental value, and no liability on Landlord’s part, by reason of
inconvenience, annoyance or injury to Tenant’s business arising from the making
of repairs, alteration, additions or improvements in or to the Demised Premises
or the Building, or to the fixtures, appurtenances or equipment thereof, by
Landlord, Tenant or others.  Landlord will use good faith efforts to not
interrupt Tenant’s use and enjoyment of the Demised Premises when making such
repairs, alterations, additions or improvements, but the obligation to use good
faith efforts shall not require Landlord to employ overtime labor or pay any
premium or surcharge for labor or materials.


Section 4.4             Business machines and mechanical equipment belonging to
Tenant which cause vibration, noise, cold or heat that may be transmitted to the
Building’s structure, or to any leased space therein, to such a degree as to be
objectionable to Landlord or to any other tenant in the Building, shall be
placed and maintained by Tenant, at its sole expense, in settings of cork,
rubber or spring-type vibration eliminators or other means sufficient to absorb
and prevent such vibration, noise, cold or heat.

 
12

--------------------------------------------------------------------------------

 



Section 4.5              Notwithstanding anything to the contrary contained in
this Lease, if solely as a result of (a) Landlord’s failure to make any repairs
Landlord is obligated to make pursuant to the terms of this Lease or (b)
Landlord’s failure to supply any services required under this Lease (but
excluding any failure caused by or as a result of any act or omission of Tenant,
its agents or its employees), the Demised Premises shall become Untenantable (as
hereinafter defined) for a period of five (5) consecutive business days (the “
Threshold Period”) after Tenant has given Landlord written notice of such
Untenantability (as hereinafter defined), and if such Untenantability continues
after the end of said Threshold Period, then Basic Rent and Additional Rent
(including Storage Rent) payable hereunder shall be abated for the period
commencing on the first day to occur following the expiration of such Threshold
Period, and shall continue until the earlier of (i) the date on which the
Demised Premises shall no longer be Untenantable and (ii) the date on which
Tenant shall occupy all or any material portion of the Demised Premises for the
substantially normal conduct of its business; provided, however, that (x) the
commencement of the Threshold Period shall be extended one (1) day for each day
that Landlord’s failure to make such repairs or supply such services is caused
by Unavoidable Delay and (y) if the Untenantability is a result of a fire or
other casualty, then Article XII shall govern and control.  As used in this
Lease, the terms “Untenantable” or “Untenantability” shall mean the inability of
Tenant to use substantially the entire Demised Premises for the conduct of
Tenant’s business.


ARTICLE 5    


Changes, Alterations, Etc.

Section 5.1             Tenant shall make no alterations, installations,
additions or improvements, whether structural or nonstructural, including those
of a decorative nature, in or to the Demised Premises without the prior written
consent of Landlord.  All fixtures and all paneling, partitions, railings and
like installations and all equipment and machinery installed in, or in
connection with Tenant’s use or occupancy of, the Demised Premises at any time,
either by Tenant or by Landlord on Tenant’s behalf shall, upon installation,
become the property of Landlord and shall remain upon and be surrendered with
the Demised Premises unless Landlord, by notice to Tenant no later than twenty
(20) days prior to the date fixed as the expiration of this Lease, elects to
relinquish Landlord’s right thereto and to have them removed, in which event the
same shall be removed from the premises by Landlord on behalf of Tenant, at
Tenant’s expense. Nothing in this section shall be construed to give Landlord
title to, or to prevent Tenant’s removal of, trade fixtures, office furniture
and equipment.  All such property permitted or required to be removed by Tenant
prior to expiration of the term of this Lease and not removed by Tenant prior to
such expiration shall be deemed abandoned, and shall become Landlord’s
property.  Tenant agrees that Landlord may remove and dispose of any such
abandoned property.  Tenant agrees to reimburse Landlord, within ten (10) days
from the rendition of a bill by Landlord to Tenant, for all costs and expenses
reasonably incurred by Landlord in removing and disposing of any such abandoned
property or property which Landlord had removed on behalf of Tenant and in
repairing any damage to the Building or Demised Premises caused by such
removal.  Tenant agrees to indemnify and hold Landlord harmless for any loss,
damage or claim relating to Landlord’s removal or disposition of such abandoned
property by any person that may claim ownership of, or an interest in, such
property.  Notwithstanding anything to the contrary herein, if Landlord shall
have notified Tenant at the time of Landlord’s review and approval of the Plans,
or subsequent request by Tenant to Landlord for its consent to any
alteration(s), that it will be requiring Tenant to remove the non-standard or
atypical office or atypical installations at or prior to the expiration of the
term of this Lease, then Landlord, by notice given to Tenant at any time prior
to the Expiration Date or not later than 15 days after any earlier termination
of this Lease, may require Tenant, notwithstanding any other terms herein, to
remove all or any fixtures that do not constitute a standard office
installation, such as, by way of example only, kitchens, vaults, safes, raised
flooring and stairwells.  If Landlord shall give such notice, then Tenant, at
Tenant’s expense, prior to the Expiration Date, or, in the case of an earlier
termination of this Lease, within 15 days after the giving of such notice by
Landlord, shall remove the same from the Premises, shall repair and restore the
Premises to the condition existing prior to installation thereof and shall
repair any damage to the Premises or to the Building due to such removal.   

 
13

--------------------------------------------------------------------------------

 


Section 5.2             In order to preserve the fire insurance classification
and rating of the Building and of the Demised Premises, Tenant covenants that it
will not insert or install in the Demised Premises any material, paint, wall
covering, curtain, drapery, furniture, fixtures or other items of personal
property having a “surface flame spread ratio in excess of twenty-five (25)” as
that term is used and commonly accepted for fire insurance rating purposes.


Section 5.3             Any mechanic’s lien filed against the Demised Premises
or the Building for work done or claimed to have been done for, or materials
furnished to, Tenant shall be discharged by Tenant, at Tenant’s expense, by
payment, filing of the bond required by law or otherwise within thirty (30) days
of the notice of such filing.


Section 5.4             Notwithstanding anything to the contrary herein
contained, Tenant shall have the right, at its own cost and expense and without
requiring Landlord’s consent, to make non-structural alterations to the Demised
Premises provided (i) all governmental and municipal permits, consents and
approvals are, at Tenant’s sole cost and expense, obtained and kept in full
force and effect, (ii) the alterations would, and do, not consist of any changes
or additions to the Building’s HVAC, electrical, plumbing and other mechanical
systems other than the distribution portions of those systems exclusively
serving, and which effect is confined to, the Demised Premises (for the
consequences of which effect on the Demised Premises Landlord shall have no
responsibility), (iii) the alterations would, and do, not increase Landlord’s
cost of providing Building services over the standards set forth in this Lease
that Landlord is required to furnish Tenant without additional charge, (iv) the
aggregate cost of any discrete alterations or set of alterations does not exceed
Twenty-Five Thousand and no/100 ($25,000.00 ) Dollars, (v) the alterations are
not visible from any point outside of the interior of the Demised Premises, (vi)
all such work is done in compliance with the Building’s rules and regulations
governing such work and (vii) all changes affecting the Building’s HVAC,
electrical, plumbing and other mechanical systems are done only by contractors
designated by (but in no event affiliated with) Landlord, provided said work is
at competitive rates,  it being understood and agreed that Tenant shall, prior
to the undertaking of such alterations or repairs, furnish Landlord with (i) a
full set of plans and specifications set forth for such work stamped “Approved”
by the appropriate governmental or municipal agencies with jurisdiction thereof
if such approval is necessary or (ii) copies of any working drawings that Tenant
or its contractors or agents may have if no such approval is necessary.

 
14

--------------------------------------------------------------------------------

 


ARTICLE 6 


Compliance with Laws


Section 6.1             To the best of Landlord’s knowledge, the Building is in
material compliance with Legal Requirements.  Tenant, at Tenant’s own expense,
shall comply with all requirements of law, rules, ordinances or regulations,
present or future, of any federal, state, municipal or other public authority
having jurisdiction over the Demised Premises, and with all requirements of the
New York Fire Insurance Exchange, or similar body, and of any liability
insurance company insuring Landlord against liability for accidents in or
connected with the Building, and shall not at any time use or occupy the Demised
Premises in violation of the Certificate of Occupancy for the Building, or be in
conflict with fire insurance policies covering the Building, or the fixtures and
property therein, or in a manner contrary to the purposes set forth in Section
3.1 hereof. Tenant shall comply with all reasonable rules, regulations and
orders of Landlord designed to promote the safety, good order and character of
the Building as a first-class office building, and with respect to the placing
of safes, machinery or other heavy material, and with the recommendations of any
insurance carrier.  Any increase in the fire insurance premium applicable to the
Building resulting from Tenant’s failure to comply with the foregoing or from
the manner in which Tenant uses and occupies the Demised Premises, or any other
expense caused to Landlord by reason of Tenant’s failure to comply with the
foregoing, shall be paid by Tenant to Landlord, as Additional Rent on the first
day of the month immediately following the effective date of such increase or
the incurring of such expense, as the case may be.  In no event shall Tenant be
obligated to remove any violations of record as of the date of this Lease nor
shall Tenant be obligated to perform any remediation for any condition existing
as of the date of this Lease that may become a violation of record, subject to
Section 1.22 hereof.


Section 6.2              Notwithstanding anything in this Lease to the contrary,
Tenant shall not be required to alter the Demised Premises in any manner to
comply with Legal Requirements, or insurance requirements or environmental laws
if (i) as of the date of this Lease such Legal Requirements, insurance
requirements or environmental laws are in effect and the Demised Premises are in
violation of same, (ii) the alterations are structural in nature, (including,
without limitation, the installation of sprinklers in the Demised Premises)
unless Tenant’s particular manner of use or method of operation (in
contradistinction to the mere use of the Demised Premises for general and
administrative office purposes) has given rise to the requirement to make a
structural alteration, (iii) the alterations relate to any system or portion
thereof, including, without limitation, heating, ventilating, air conditioning,
plumbing, electrical or fire and/or smoke suppression and/or containment
systems, unless Tenant installed the system or unless Tenant’s particular manner
of use or operation (in contradistinction to the mere use of the Demised
Premises for general and administrative office purposes) has given rise to the
requirement to make such alteration to a system or (iv) the alterations relate
to environmental contaminants, including, without limitation, asbestos, which
contaminants existed prior to the date of this Lease.  In the event that any
condition referred to in this Section 6.2 occurs, the result of which is the
issuance of a violation or an adverse affect on Tenant’s operations, then
Landlord will remove said violation or remediate the subject condition within
twenty (20) days (unless removal or remediation is not reasonably possible
within said period, provided Landlord  commences such removal or remediation
within said twenty (20) day period and diligently pursues the completion of
removal or remediation thereafter), failing which, on fifteen (15) days prior
written notice to Landlord, Tenant may proceed to complete such removal or
remediation and offset the reasonable cost thereof against the next
installment(s) of Basic Rent.

 
15

--------------------------------------------------------------------------------

 


ARTICLE 7 


Assignment. Subletting. Mortgaging. Etc.


Section 7.1             Tenant shall not, by operation of law or otherwise,
assign, mortgage, hypothecate or encumber this Lease, or sublet or permit the
Demised Premises or any part thereof to be used or occupied by others, without
Landlord’s prior written consent, in each instance, which consent shall not be
unreasonably withheld or delayed,  except that Tenant may, provided it is not
then in default hereunder beyond any applicable grace and notice period provided
herein for the cure thereof, sublet all or any portion of the Demised Premises
or assign all its interest in this Lease to its parent company or a corporation
or other entity under common control with Tenant or a subsidiary or affiliate of
it or its parent company, or to a corporation or other entity in which it is
merged, consolidated or acquired by, or to which all or substantially all of its
stock or  assets are sold (each of which entity is hereinafter referred to as a
“Permitted Transferee”), in which event, Tenant shall (within thirty (30) days
subsequent to the assignment or subletting, as the case may be) give Landlord
written notice of such subletting or assignment, as the case may be, such notice
to be accompanied by an agreement executed by the sublessee with such sublessee
agreeing, to the extent of the term of the sublease and the portion of the
Demised Premises so sublet, to perform Tenant’s obligations hereunder in the
event of a subletting or by an assumption agreement executed in recordable form
by Tenant and the proposed assignee in the event of an assignment, each of which
agreements must in all respects be reasonably acceptable to Landlord. Any
mortgage, hypothecation, sale, transfer or other disposition of any (i)
partnership interest in Tenant (other than a transfer of an existing interest
from one partner to another existing partner) if Tenant is a partnership or (ii)
controlling interest in  stock or voting rights in Tenant (other than a transfer
from an existing shareholder to another existing shareholder or whose shares are
traded on a publicly listed stock exchange) if Tenant shall be a corporation, as
the case may be, shall be deemed to be an assignment of this Lease.   The
consent of Landlord to any assignment or subletting shall not (i) be deemed or
construed to constitute a waiver of the provisions of this Section or (ii)
relieve Tenant of the obligation, as a condition precedent, from first obtaining
Landlord’s express written consent to any further assignment or subletting. If
this Lease be assigned or if the Demised Premises or any part thereof be
underlet or occupied by anybody other than Tenant, Landlord may collect rent
from the assignee, undertenant or occupant, and apply the net amount collected
to the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of the prohibition on assignment, subletting
and occupancy contained in this Article 7, or the acceptance of the assignee,
undertenant or occupant, as tenant, or a release of Tenant or any guarantor of
Tenant’s performance under this Lease from their obligations under this Lease
and guaranty, respectively.

 
16

--------------------------------------------------------------------------------

 


Section 7.2            Notwithstanding the provisions of Section 7.1 hereof,
Tenant shall, subject to obtaining Landlord’s reasonable consent and subject to
Landlord’s right to recapture as set forth in Section 7.3 hereof, have the right
to assign this Lease or sublet a part of or  the entire Demised Premises,
provided Tenant shall submit to Landlord (i) the name of the proposed assignee
or subtenant, as the case may be; (ii) the terms and conditions of the
assignment or subletting, as the case may be, including, but not limited to, the
proposed commencement date; (iii) the nature and character of the proposed
assignee or subtenant, as the case may be, and of its or their business; and
(iv) banking, financial and other credit information relating to the proposed
assignee or subtenant, as the case may be, reasonably sufficient to enable
Landlord to determine the financial responsibility of the proposed assignee or
subtenant, as the case may be. If the proposed assignee or subtenant, as the
case may be, is, in the reasonable opinion of Landlord, of sufficient financial
responsibility to enable such (y) assignee to perform the obligations on
Tenant’s part to be paid and performed under this Lease or (z) subtenant to
perform, to the extent provided in the sublease, the obligation on Tenant’s part
to be paid and performed under this Lease, and the nature and character of the
proposed occupancy of the Demised Premises by such proposed assignee or
subtenant, as the case may be, conform to the character and dignity of the
Building and to the other occupants thereof, Landlord agrees that its consent to
the proposed assignment or subletting, as the case may be, shall not be
unreasonably withheld or delayed, provided Landlord does not exercise its right
of recapture, as hereinafter set forth.


Section 7.3             Upon the submission by Tenant of the information
required by Section 7.2 hereof, Landlord shall have twenty (20) business days
within which to determine whether or not to recapture this Lease from Tenant or,
in the alternative, within which to consent to or to reject the assignee or
subtenant, as the case may be, proposed by Tenant. If, within such twenty (20)
business day period, Landlord advises Tenant that it will recapture this Lease,
Tenant will, within thirty (30) days after such notification, execute and
deliver to Landlord or to Landlord’s designee, an unconditional assignment of
this Lease, in form and substance satisfactory to Landlord, effective as of a
mutually agreeable date, but in no event later than the commencement date of
such assignment or sublease, as the case may be.  Tenant shall not be entitled
to consideration or payment from Landlord (or Landlord’s designee) in connection
with any such assignment.  It is the intention of the parties that in the event
of such assignment to Landlord, or Landlord’s designee, as a means of recapture,
the cost of any required demising wall shall be split equally between Landlord
and Tenant.  If, within such twenty (20) business day period Landlord advises
Tenant that it will recapture this Lease, the Lease shall be terminated in the
event of a request to assign or in the event of a sublet of all or more than
fifty (50%) percent of the Demised Premises, then only with regard to such
sublet premises, provided that said sublease or assignment is not to a Permitted
Transferee.  If Landlord consents to the proposed assignment or subletting, as
the case may be, requested by Tenant, Tenant shall be free to assign this Lease
to the proposed assignee or sublet the Demised Premises to the proposed
subtenant, as the case may be, for a period of one hundred twenty (120) days
after the date of Landlord’s consent, which consent shall lapse, cease and
terminate if the assignment or subletting is not accomplished within that one
hundred twenty (120) day period. If Landlord fails or omits to give notice to
Tenant within thirty (30 ) days of its receipt of the information required by
Section 7.2 hereof, Landlord shall be deemed to have rejected the assignee or
subtenant, as the case may be, proposed by Tenant.  In the event that Landlord
shall, pursuant to Section 7.2 of this Lease, consent to any proposed assignment
or sublease, as the case may be, Tenant must within sixty (60) days of such
consent by Landlord, furnish Landlord with (i) an assignment of this Lease to
the assignee executed in recordable form by Tenant accompanied by an assumption
agreement executed in recordable form by Tenant and the proposed assignee in the
case of an assignment, or (ii) a sublease executed in recordable form by Tenant
and the subtenant and an agreement (enforceable by Landlord) executed in
recordable form by Tenant and the subtenant with such subtenant agreeing to
perform Tenant’s obligations under this Lease in the case of a sublease, each of
which assignment, sublease and agreement must in all respects be reasonably
acceptable to Landlord.  If Landlord exercises its option to terminate this
Lease, then this Lease (or such part of the Demised Premises in the event of a
sublet for less than the entire Demised Premises)  shall terminate on the
proposed assignment or sublease commencement date specified in Section 7.2 and
all Basic Rent and Additional Rent shall be paid and apportioned to such date.

 
17

--------------------------------------------------------------------------------

 


Section 7.4             If Landlord shall, pursuant to any of the provisions of
this Lease, decline to give its consent to any proposed assignment or
subletting, as the case may be, Tenant shall indemnify, defend and hold harmless
Landlord against and from any and all loss, liability, damages, costs and
expenses (including reasonable counsel fees) resulting from any claims that may
be made against Landlord by any brokers or other persons who dealt with Tenant
in connection with the proposed assignment or subletting, as the case may
be.  Tenant covenants and agrees that each assignment of this Lease or
subletting of the Demised Premises entered into by Tenant that requires
Landlord’s approval or consent shall contain an express provision conditioning
the validity and effectiveness of the assignment or subletting, as the case may
be, and the rights hereunder of assignee or subtenant, as the case may be, to
Landlord’s approval of the assignment or subletting, as the case may be. If it
is judicially determined that Landlord had no right to withhold, delay or
condition its consent to a proposed assignment or subletting, Landlord’s sole
obligation and liability shall be limited to the granting of such consent
promptly subsequent to that judicial determination.


Section 7.5             If Tenant shall sublease the Demised Premises to anyone
or any entity other than a Permitted Transferee for rents or other sums which
for any period shall exceed the Basic Rent and Additional Rent payable under
this Lease for the same period, Tenant shall pay Landlord, as Additional Rent
hereunder fifty percent (50 %) of the amount of any rents, additional charges or
other consideration payable, and paid, under the sublease to Tenant by the
subtenant which is in excess of the Basic Rent and Additional Rent accruing
during the term of this Lease net of reasonable and actual out-of-pocket
brokerage, legal and architectural fees and the cost of any alterations made in
compliance with this Lease incurred by Tenant in consummating said
sublease.  Tenant shall make commercially reasonable efforts to enforce the
terms, covenants and conditions of any such sublease.


Section 7.6             Tenant shall reimburse Landlord within ten (10) days for
any reasonable  costs that may be incurred by Landlord in connection with any
proposed assignment or sublease, including, without limitation, the costs of
making investigations as to the acceptability of the proposed assignee or
subtenant, and reasonable legal fees and costs incurred in connection with
considering any requested consent, but in no event more than $3,000.00 per
request.

 
18

--------------------------------------------------------------------------------

 

ARTICLE 8
 
Indemnification by Tenant


Section 8.1             Tenant shall defend (with counsel reasonably
satisfactory to Landlord) and indemnify and hold harmless Landlord and
Landlord’s directors, officers, employees, members and agents against any claim,
expense, loss, or liability paid, suffered or incurred as the result of (a) any
breach, violation or non-performance by Tenant, its agents, directors, officers,
employees, contractors (and its and their employees), visitors and/or licensees,
guests or customers of any covenant, condition or agreement of this Lease on
Tenant's part to be fulfilled, kept, observed and performed, (b) any and all
claims against Landlord of whatever nature arising from any act, omission or
negligence of Tenant, its agents, directors, officers, employees, contractors
(and its and their employees), visitors and/or licensees, guests or customers,
(c) all claims against Landlord arising from any accident, injury or damage
whatsoever caused to any person or to the property of any person and occurring
during the term of this Lease in or about the Demised Premises, excluding,
however, such claims resulting from any work or thing done in or about the
Demised Premises by Landlord or Landlord’s employees, agents or contractors, and
(d) all claims against Landlord arising from any accident, injury or damage
occurring outside of the Demised Premises but anywhere within or about the
Building, where such accident, injury or damage results or is claimed to have
resulted from an act or omission of Tenant or Tenant’s agents, directors,
officers, employees, contractors (and its and their employees), visitors and/or
licensees, guests or customers.  Tenant shall not be entitled to assert any
claims for damages to personal property, fixtures, installations or
improvements, or to assert a claim that Tenant has been constructively evicted
from all or any portion of the Demised Premises, because of a condition
resulting from Landlord's fault or from the action or omission of any other
tenant of leased space in the Building, unless Tenant shall have first informed
Landlord, and such other persons as are entitled to notice pursuant to the
provisions of Section 13.2 hereof, in writing, of the objectionable condition or
conditions, and Landlord, or such other persons referred to in Section 13.2
hereof, shall have failed within a reasonable time after receipt of such notice
to remedy the condition or conditions complained of.  The Tenant’s obligations
to Landlord pursuant to this Article shall survive the termination of this
Lease.


Section 8.2             (i)  Landlord shall indemnify and save Tenant and its
employees and agents harmless from and against (i) any and all claims against
Tenant which are caused by the negligence or willful misconduct of Landlord or
its contractors, licensees, agents, employees or invitees in or about the
Building, (ii) all claims against Tenant which arise from any construction or
other work undertaken by Landlord in the Building during the term of the Lease,
(iii) all claims against Tenant arising from any breach or default of the Lease
by Landlord, and (iv) all claims against Tenant which arise from any accident,
injury, or damage whatsoever, caused to any person or to the property of any
person occurring in or about the Common Areas (as hereinafter defined), except
if such is caused by the willful misconduct or  gross negligence of Tenant, its
contractors, licensees, subtenants, agents, servants, employees, invitees or
visitors.


            (ii) The term “ Common Areas” shall mean the parts of the Building
and the Land designated by Landlord from time to time for the common use of all
tenants.

 
19

--------------------------------------------------------------------------------

 


ARTICLE 9 
 
Services


Section 9.1             For the purposes of this Lease, the term “weekdays”
shall exclude Saturdays, Sundays and holidays; and the term “holidays” shall
mean New Year’s Day, Presidents’ Day, Decoration or Memorial Day, Independence
Day, Labor Day, Thanksgiving and Christmas, and such other holidays as may from
time to time be nationally recognized.


Section 9.2              Landlord shall provide access to the Demised Premises
24 hours per day, 7 days per week, including elevators that service the
Building.


Section 9.3             (A)           Landlord shall, through the
air-conditioning systems and heating systems of the Building, furnish to the
Demised Premises, on weekdays, on an all-year round basis, air-conditioning or
heating from 8:00 A.M. to 6:00 P.M. on weekdays and 8:00 A.M. to 1:00 P.M. on
Saturdays, and subject to all laws, rules, regulations and statutes of all
governments, including agencies and departments thereof having or claiming
jurisdiction over the Building or the Demised Premises.  Tenant shall, in
addition to the $3.35 per rentable square foot per year charge, reimburse
Landlord for the cost of electricity used to operate Tenant’s supplemental HVAC,
if any, the costs of which shall be determined by Landlord based upon an
electrical survey that Landlord shall, from time to time, cause to be done.


(B)           Landlord will maintain the air-conditioning system in a manner
befitting a first-class building, and will use reasonable care to keep the same
in proper and efficient operating condition. Landlord will not be responsible
for the failure of the heating, ventilating and air-conditioning systems to meet
the requirements hereinbefore specified, if such failure results from the
occupancy of the Demised Premises by more than an average of one person for each
200 square feet of rentable area, or if Tenant installs and operates machines
and appliances the total connected electrical load of which exceeds six (6)
watts per square foot -of rentable area, or if Tenant arranges or rearranges
partitioning so as to interfere with the normal operation of the heating,
ventilating and air-conditioning systems; it being understood and agreed that
any changes required to rectify the situation, if the situation is rectifiable,
shall be done by Landlord, at Tenant’s cost and expense, and all increases in
costs necessary to operate said systems, if any, occasioned by, or resulting
from, Tenant’s acts or omissions shall be chargeable to, and paid by, Tenant.


(C)           Tenant agrees to keep, and cause to be kept closed, all the
windows and the Building doors in the Demised Premises at all times, and Tenant
agrees to cooperate fully with Landlord, and to abide by all the regulations and
requirements which Landlord may reasonably prescribe for the proper functioning
and protection of said heating, ventilating and air-conditioning systems.

 
20

--------------------------------------------------------------------------------

 


(D)           Provided Tenant gives Landlord written notice prior to (i) 1:00
P.M. of the applicable day for which after-hours services are being requested in
the case of after-hours services on weekdays and (ii) 3:00 P.M. on the Friday
preceding the applicable Saturday or Sunday for which after-hours services are
being requested in the case of after-hours services on Saturdays or Sundays,
Landlord will, on weekdays after 6:00 P.M. and on Saturdays between the hours of
8:00 A.M. and 1:00 P.M. (exclusive of holidays) and at any time on Sundays
(exclusive of holidays), as the case may be, provide heating and/or
air-conditioning, at the rate of (a) $95.00 per hour from April 1st through
October 31st and $115.00 per hour from November 1st through March 31st where the
after-hours service is requested for any day other than a Sunday or a holiday
and the after-hours services requested are for a continuous, uninterrupted
period for the day involved (i.e., the service is requested to commence at a
specified time and to continue from that time to any specified period of time up
to 8:00 A.M. of the following day in the case of a specified weekday or until
midnight of a specified Saturday) and (b) $95.00 per hour from April 1st through
October 31st and $115.00 per hour from November 1st through March 31st per hour
on Sundays or where the after-hours services requested are not for a continuous,
uninterrupted period (i.e., the service is requested to commence at a specified
time on a weekday and to cease and then recommence prior to 8:00 A.M. of the
following day or the service is requested to commence at a specified time on a
Saturday and to cease and then recommence prior to midnight of that Saturday)
with a minimum three (3) hour charge for each period (if there is any break
between requested service, each period separated by a break shall be treated as
a period) of such after-hours services. Landlord shall not be required to
provide heating or air-conditioning on holidays. 


Section 9.4             (A)           Tenant agrees to pay to Landlord as and
for Additional Rent the cost of the electric service exclusive of the energy
required for heat and air-conditioning to be furnished by Landlord during
weekday business hours and Saturdays (exclusive of holidays) from 8:00 A.M. to
1:00 P.M. an amount computed at the rate of $3.35 per rentable square foot per
year, payable monthly on the first of every month, based on 238 hours per month.
The reference herein or in the succeeding paragraphs relating to rates, bills or
charges of electricity and to escalation thereof shall be deemed to include and
refer to any and all components of the bill rendered or to be rendered in the
future by the utility company furnishing such electricity (the “ Utility
Company”), including, but not limited to time of day charges, fuel adjustments,
demand or other charges, and taxes. Tenant shall, in addition to the $3.35 per
rentable square foot per year charge, reimburse Landlord for the cost of
electricity used to operate Tenant’s supplemental HVAC, if any, the costs of
which shall be determined by Landlord based upon an electrical survey that
Landlord shall, from time to time, cause to be done.


(B)           The foregoing formula is predicated upon Tenant having a connected
load of six (6) watts per rentable square foot.  Any excess above said six (6)
watts per rentable square foot shall be charged to Tenant at the rate of $0.459
per rentable square foot per year, as such charge may be adjusted upwards as
provided in Sections 9.6 and 9.7 hereof, for each excess watt (or part thereof,
computed and adjusted to the nearest one-hundredth).


Section 9.5             In the event that Tenant shall require electricity
service beyond the normal 238 hours per month, Tenant shall pay the additional
charge of $.00117 per rentable square foot per hour (based on six (6) watts per
rentable square foot), as such charge may be adjusted upwards as provided in
Sections 9.6 and 9.7 hereof. Landlord will bill Tenant for said charges, on a
monthly or quarterly basis, at Landlord’s option, and Tenant shall pay the same
within thirty (30) days after its receipt of the bill therefor. Upon Tenant’s
failure to pay any such bill for the foregoing charges, Landlord shall be
entitled to collect such charges as in the case of a failure to pay rent. The
provisions of this Article shall survive the expiration or earlier termination
of this Lease.

 
21

--------------------------------------------------------------------------------

 


Section 9.6             The rates referred to in Sections 9.3 through 9.5 are
based upon current rates promulgated by the Utility Company. All of the rates
referred to in the aforesaid Sections of this Article are subject to increase to
reflect changes in rate and classifications and increases in rates employed by
the Utility Company. Tenant agrees to pay such increase in rates and changes in
rates and classifications , provided such increases are uniformly charged to all
other tenants in the Building . Landlord shall give due notice to Tenant of any
such increases or change in classification. Tenant shall not be or become
entitled to a reduction in rent, Additional Rent, or to other reimbursement in
the event it uses less energy than is contemplated by the aforesaid Sections of
this Article.


Section 9.7             Landlord hereby reserves to itself the right, from time
to time, to cause a reputable electric engineering company (the “Engineer”) to
make a survey of Tenant’s electric energy usage requirements to determine
whether the six (6) watts per rentable square foot limitation has been exceeded
and, if so, to what extent. If these surveys indicate at the time that Tenant’s
electricity usage exceeds six (6) watts per rentable square foot, and the cost
to Landlord by reason thereof, computed on an annual basis at rates which would
be charged by the Utility Company is in excess of the initial cost similarly
computed, then the Additional Rent provided for in Section 9.4(B) shall be
appropriately increased commencing with the first day of the month immediately
following the completion of such survey and the submission of a copy thereof to
Tenant and the increases shall be effective as of the date of the change of
connected power load or electric consumption occurred (as determined by the
surveyor) with such retroactive payment payable in a lump sum within thirty (30)
days of Landlord’s furnishing Tenant with a bill therefor.


Section 9.8             Landlord reserves the right to discontinue furnishing
such electric energy to Tenant at any time, upon giving not less than sixty (60)
days prior written notice to Tenant to such effect, and from and after such
effective date of termination, Landlord shall no longer be obligated to furnish
Tenant with electric energy. If Landlord exercises such right of termination,
this Lease shall remain unaffected thereby, and continue in full force and
effect, and thereafter Tenant shall arrange to obtain electric service direct
from the public utility company servicing the Building, utilizing the then
existing electric feeders, risers and wiring serving the Demised Premises to the
extent that the same are available, suitable and safe for such purpose.
Landlord, at Tenant’s expense, shall do all work necessary to provide such
direct service, including installations of meters, additional wiring and panel
board, as may be necessary therefor, so as to enable Tenant to receive its
electric current directly from the Utility Company without any expense to
Landlord.

 
22

--------------------------------------------------------------------------------

 


Section 9.9            Landlord shall have full and unrestricted access to all
air-conditioning and heating equipment, and to all other utility installations
servicing the Building and the Demised Premises. Landlord reserves the right
temporarily to interrupt, curtail, stop or suspend air-conditioning and heating
service, and all other utility, or other services, because of Landlord’s
inability to obtain, or difficulty or delay in obtaining labor or materials
necessary therefor, or in order to comply with governmental restrictions in
connection therewith, or for any other cause beyond Landlord’s reasonable
control. Except as specifically set forth herein, no diminution or abatement of
Basic Rent, Additional Rent, or other compensation shall or will be claimed by
Tenant, nor shall this Lease or any of the obligations of Tenant hereunder be
affected or reduced by reason of such interruptions, stoppages or curtailments,
the causes of which are hereinabove enumerated, nor shall the same give rise to
a claim in Tenant’s favor that such failure constitutes an actual or
constructive, total or partial eviction from the Demised Premises.


Section 9.10           Landlord agrees to provide in the Demised Premises all
other services set forth in Exhibit D , annexed hereto and made a part hereof,
entitled “Cleaning Schedule”. Landlord shall not be liable to provide any extra
cleaning services occasioned by Tenant’s use of the Demised Premises after 6:00
P.M. on weekdays nor shall Landlord be required to provide cleaning services on
Saturdays, Sundays or holidays.  In the event that Tenant desires such extra
cleaning services, or the cleaning of the interior glass partitions, same shall
be performed at Tenant’s sole cost and expense at then current standard rates in
the Building.


Section 9.11           Tenant agrees that extraordinary waste, such as crates,
cartons, boxes, etc. (the discarding of used furniture or equipment being deemed
extraordinary waste) shall be removed from the Building and properly disposed of
away from the Land by Tenant, at Tenant’s own cost and expense. At no time shall
Tenant place any waste of any kind in any public areas. If Tenant does so, the
parties agree that everything so placed is abandoned and of no value to Tenant,
and Landlord may have the same removed and disposed of at Tenant’s expense. This
remedy is in addition to any other remedies Landlord may have.


ARTICLE 10 


Inspection By Landlord - Right To Enter


Section 10.1           Tenant, at all times during the term hereof after
reasonable advance notice to Tenant (except in an emergency, in which event only
such notice, if any, as is reasonable under the circumstances shall be
required), shall permit inspection of the Demised Premises during business hours
by Landlord, and Landlord’s agents or representatives, and by or on behalf of
prospective purchasers and/or mortgagees, and, during the twelve (12) months
next preceding the expiration of this Lease, shall permit inspection thereof by
or on behalf of prospective tenants.

 
23

--------------------------------------------------------------------------------

 



Section 10.2           Tenant shall permit Landlord to erect, use and maintain
unexposed pipes, wires, ducts and conduits in and through the Demised Premises.
Landlord or Landlord’s agents shall have the right, after reasonable advance
notice to Tenant (except in an emergency, in which event only such notice, if
any, as is reasonable under the circumstances shall be required) to enter the
Demised Premises to facilitate the making of repairs and improvements to other
portions of the Building, including other tenant’s space, and to make such
repairs or alterations as Landlord deems desirable for the proper operation of
the Building. Landlord shall have the right to enter the Demised Premises at any
time, to examine them, or when necessary for the protection of the Demised
Premises and/or the Building. In connection with the foregoing, Landlord shall
be allowed to take all materials into and upon the Demised Premises that may be
required for such repairs, improvements or alterations, without the same
constituting an eviction of Tenant, in whole or in part, and without any
abatement or diminution of the Basic Rent or Additional Rent. In making of such
repairs or alterations, Landlord, to the extent practicable and consistent with
efficiency and economy, will exercise reasonable diligence so as to minimize the
disturbance of or interference with the business of Tenant. Nothing herein
contained, however, shall be deemed or construed to impose on Landlord any
obligation, responsibility or liability whatsoever for the care, supervision or
repair of the Building or any part thereof, other than as herein provided.
Landlord shall also have the right, at any time, without the same constituting
an actual or constructive eviction, and without incurring any liability to
Tenant therefor, to change the arrangement and/or location of entrances or
passageways, doors and doorways and corridors, elevators, stairs, toilets or
other public parts of the Building, provided Landlord, at its expense, shall
make such alterations, additions or changes which may be required to adapt the
Demised Premises to such new conditions.


ARTICLE 11 


Condemnation


Section 11.1           If all, or substantially all, of the Building shall be
lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease shall cease and terminate as of the date of vesting of title in the
conditions.


Section 11.2           If a portion of the Building or parking area shall be so
condemned or taken, but if such taking shall substantially affect the Demised
Premises or if such condemnation or taking shall be of a substantial part of the
Demised Premises, Landlord and Tenant shall each have the right, by delivery of
notice in writing to the other party, to terminate this lease and the term and
estate hereby granted, as of the date of the vesting of title in the condemnor.
If neither party shall so elect, this Lease shall be and remain unaffected by
such condemnation or taking, except that, effective as of the date of actual
taking, the Basic Rent payable by Tenant shall be diminished by an amount which
shall bear the same ratio to the Basic Rent as the rentable square foot floor
area of the portion of the Demised Premises taken bears to the rentable square
foot floor area of the Demised Premises, and Tenant’s Proportionate Share shall
be adjusted accordingly.


Section 11.3           In the event of the termination of this Lease in
accordance with the provisions of Section 11.1 or 11.2 hereof, the Basic Rent
and the Additional Rent shall be apportioned and prorated accordingly. In the
event of any taking, partial or otherwise, Tenant shall not be entitled to claim
or receive any part of any award or compensation which may be awarded in any
such condemnation proceeding, or as a result of such condemnation or taking,
whether the same be for the value of the unexpired term of this Lease or
otherwise, or to any damages against Landlord and/or the condemning authority.
Nothing herein contained, however, shall be deemed to preclude Tenant from
making any separate claim against the condemnor for the value of any fixtures or
other installations made by Tenant in the Demised Premises and which do not,
upon installation or the expiration or earlier termination of this Lease, become
the property of Landlord, or for Tenant’s moving expenses.

 
24

--------------------------------------------------------------------------------

 


ARTICLE 12 


Fire and Other Casualty and Required Insurance


Section 12.1          (a)           If the Demised Premises or any part thereof
shall be damaged by fire or other casualty, Tenant shall give immediate notice
thereof to Landlord and this Lease shall continue in full force and effect
except as hereinafter set forth.


(b)           If the Demised Premises are partially damaged or rendered
partially unusable by fire or other casualty, the damages thereto shall be
repaired by and at the expense of Landlord and the rent, until such repair shall
be substantially completed, shall be apportioned from the day following the
casualty according to the part of the premises which is usable.
 
(c)           If the Demised Premises are totally damaged or rendered wholly
unusable by fire or other casualty, the rent shall be paid up to the time of the
casualty and thenceforth shall cease until the date when the premises shall have
been repaired and restored by Landlord, subject to Landlord’s right to elect not
to restore the same as hereinafter provided.


(d)           If the Demised Premises are rendered wholly unusable (whether or
not the Demised Premises are damaged in whole or in part) or if the Building
shall be so damaged that Landlord shall decide to demolish it or to rebuild it
then, in any of such events, Landlord may elect to terminate this Lease by
written notice to Tenant given within ninety (90) days after such fire or
casualty specifying a date for the expiration of this Lease, which date shall
not be more than sixty (60) days after the giving of such notice, and upon the
date specified in such notice, the term of this Lease shall expire as fully and
completely as if such date were the date set forth above for the expiration of
this Lease and Tenant shall forthwith quit, surrender and vacate the premises
without prejudice, however, to Landlord’s rights and remedies against Tenant
under the Lease provisions in effect prior to such termination, and any rent
owing shall be paid up to such date and any payments of rent made by Tenant
which were on account of any period subsequent to such date shall be returned to
Tenant. Unless Landlord shall serve a termination notice as provided for herein,
Landlord shall make the repairs and restorations under the conditions of (b) and
(c) hereof, with all reasonable expedition subject to delays due to adjustment
or insurance claims, labor troubles and causes beyond Landlord’s control.
 
(e)            If the Demised Premises shall be substantially damaged or
destroyed during the final year of the term of this Lease or if at any time
during the term of this Lease to the extent that repair or restoration would
require more than nine (9) months or if it in fact takes more than nine (9)
months to repair, Tenant shall have the option, to be exercised by giving
written notice to Landlord, within thirty (30) days of the occurrence of such
damage or failure to complete same by expiration of said nine (9) month period,
to terminate this Lease and the Term and estate hereby granted as of the date of
such damage or destruction.  Nothing contained hereinabove shall relieve Tenant
from liability that may exist as a result of damage from fire or casualty,
except as may be expressly provided otherwise in Section 12.2.

 
25

--------------------------------------------------------------------------------

 


Section 12.2           Landlord will secure an appropriate clause in, or
endorsement to, any fire and extended coverage insurance policy covering the
Building, pursuant to which its insurance companies (i) waive all right of
claims and/or subrogation against Tenant with respect to losses payable under
such policies and/or (ii) agree that such policies shall not be invalidated
should the insured waive in writing prior to a loss any or all rights of
recovery against any party for losses covered by such policies, Landlord agrees
that it will not make any claim against or seek to recover from Tenant for any
loss or damage to the Building covered by such fire and extended coverage
insurance to the extent that the entire loss or damage has been paid by the
insurance company and collected by Landlord. If, as a condition of making either
of the aforesaid clauses or endorsements available to Landlord, the insurance
carrier of Landlord shall require the payment of an additional premium, over and
above the normal and standard premium for the coverage involved, Landlord will
notify Tenant of such premium or charge, and if Tenant shall require that either
of the available clauses or endorsements be contained in Landlord’s policy or
policies, Tenant agrees to and shall pay the additional premium cost or charge.
Landlord shall carry throughout the term of this Lease (i) all-risk full
replacement cost (or in such lower amount as the then holder of the first
mortgage shall permit) fire and extended coverage insurance on the Building and
all realty improvements therein, including a rent loss endorsement for at least
twelve (12) months, (ii) comprehensive general liability insurance with respect
to all Common Areas of the Building in an amount not less than that required of
Tenant with respect to the Demised Premises, and (iii) workers’ compensation
equal to the statutory requirements or that required of Tenant under this Lease
with respect to its employees.


Section 12.3           Tenant acknowledges that Landlord will not carry
insurance on Tenant’s personal property, contents, furniture and/or furnishings
or any fixtures or equipment, improvements, or appurtenances removable by Tenant
and agrees that Landlord will not be obligated to repair any damage thereto or
replace the same, for any reason whatsoever.  Tenant shall, throughout the term
of this Lease, maintain at its own cost and expense, (a) insurance against loss
or damage by fire and such other risks and hazards as are insurable under
present and future standard forms of fire and extended coverage insurance
policies (including, without limitation, protection against vandalism, malicious
mischief and sprinkler, equipment, boiler and machinery insurance against
leakage or explosion), to the personal property, furniture, furnishings and
fixtures belonging to Tenant located in the Demised Premises, in an amount
adequate to cover actual replacement cost, which insurance policies may include
a provision for the deduction from any recovery thereof of a sum in such amount
as is then standard in insurance policies insuring property similar to Tenant’s
property, (b) comprehensive general liability insurance in the amounts set forth
in Section 12.5, (c) worker’s compensation and employer’s liability insurance in
the amounts set forth in Section 12.5, and (d) umbrella liability insurance in
the amounts set forth in Section 12.5.  All insurance required to be maintained
by Tenant under this Lease shall be approved by Landlord and shall be provided
by insurance companies with an A.M. Best Rating of “AX” or better and who are
licensed by the state of New York.  Prior to Tenant’s taking occupancy of, or
undertaking work in, any portion of the Demised Premises, and thereafter not
less than thirty (30) days prior to the expiration of any policy or policies,
evidence of the issuance, or renewal, of such policy or policies, or a new
certificate for the initial or renewal period, as the case may be, shall be
delivered to Landlord.  Such evidence or certificate shall clearly state that
the insurance coverage applies in New York State.  Such insurance shall name
Landlord, Landlord’s controlled subsidiaries, and Landlord’s agents, officers,
directors, members servants and employees as additional insureds on a primary
basis and shall contain an agreement on the part of the insurance company (A)
not to cancel such policy or coverage, or change the terms of such coverage,
without thirty (30) days prior written notice to Landlord and (B) that no act or
omission of any named assureds will invalidate the policy as to the other named
insureds. In the event of the occurrence of any fire or other casualty insured
against by Tenant’s policy, Landlord, at the time of the occurrence of any such
event, when called on to do so by Tenant, will by appropriate written
instrument, assign to Tenant all of Landlord’s right, title and interest in and
to such insurance proceeds.  Tenant agrees to look solely to its insurance
company for payment for any loss or damage to its property, and not to make any
claim against, or seek to recover from, Landlord, its officers, directors,
members, servants, agents or employees for such loss or damage, whether or not
the loss or damage was due to the acts or omissions of Landlord or its officers,
directors, members, servants, agents or employees. Upon the occurrence of any
casualty insured against, Tenant shall have full authority to, and shall, take
all necessary measures to negotiate, compromise or adjust any loss under
Tenant’s policy. Tenant hereby waives any and all right of recovery, which it
might otherwise have against Landlord, its employees and servants, agents and
employees for loss or damage to Tenant’s furniture, furnishings, fixtures and
personal property. Tenant, at its cost and expense, will cause its insurance
carrier to include, in each policy of insurance that Tenant is, by the terms and
provisions of this Lease, required to obtain or which is obtained by Tenant, an
endorsement (i) waiving the right of subrogation against Landlord and Landlord’s
agents, officers, directors, members, servants and mortgagees with respect to
losses payable under such policies or (ii) agreeing that such policies shall not
be invalidated should the insured waive in writing prior to a loss any or all
right of recovery against any party for losses covered by such policies.

 
26

--------------------------------------------------------------------------------

 


Section 12.4           Subject to the foregoing provisions of this Article 12,
Tenant hereby expressly waives the provisions of Section 227 of the Real
Property Law, or any other law or statute hereafter enacted of similar import,
and agrees that the foregoing provisions of this Article shall govern and
control in lieu thereof.


Section 12.5           Tenant shall maintain at its own cost and expense:


(a)           Commercial General Liability Insurance covering the Demised
Premises on an occurrence basis with minimum limits of liability in an amount
equal to One Million ($1,000,000.00) Dollars for bodily injury, personal injury
or death to any one person and Two Million ($2,000,000.00) Dollars for bodily
injury, personal injury or death to more than one (1) person, or a single limit
of Two Million ($2,000,000.00) Dollars for bodily injury, personal injury or
death per occurrence, and with a separate limit of Two Million ($2,000,000.00)
Dollars for Products/Completed Operations per occurrence, and Two Hundred Fifty
Thousand ($250,000.00) Dollars with respect to damage to property by water or
otherwise, such policy shall name Landlord, the holder of any mortgage and/or
over, ground or master lease on all or any portion of Landlord’s interest in the
Land and/or Building, as additional named assureds to the extent of Tenant’s
acts or omissions or the acts or omissions of Tenants’ contractors, agents, its
and their employees and its guests, customers or invitees and shall provide that
the same may not be cancelled or terminated without at least thirty (30) days
written notice to Landlord and the additional named assureds by the insurance
company issuing such policy, and that no act or omission to act of Tenant shall
invalidate such insurance as to Landlord and the other additional named
assureds;

 
27

--------------------------------------------------------------------------------

 



(b)           Worker’s Compensation and Employer’s Liability Insurance in
accordance with the laws of the State of New York;


(c)           Umbrella liability insurance with maximum limits of liability in
an amount equal to Five Million ($5,000,000.00) Dollars per occurrence with a
Five Million ($5,000,000.00) Dollar minimum aggregate; and


(d)           When reasonably required by Landlord, such other insurance against
other insurable hazards and in such amounts as may from time to time be commonly
and customarily insured against and are generally available for tenants in
first-class, Class A office buildings in Nassau County, New York.


Section 12.6            During the term of this Lease and any renewal hereof,
Landlord shall keep and maintain in full force and effect, standard liability
and property insurance in amounts and on terms that are commonly and customarily
insured against and are generally available for and selected by other owners of
similar class multi-tenanted office buildings located on Long Island, New York.


Section 12.7            Tenant shall have the right to insure and maintain the
insurance coverages set forth in this Article 12 under blanket insurance
policies covering other premises occupied by Tenant so long as such blanket
policies comply as to terms and amounts with the insurance provisions set forth
in this Lease; provided that upon request, Tenant shall deliver to Landlord a
certificate of Tenant’s insurer evidencing the portion of such blanket insurance
allocated to the Demised Premises.


ARTICLE 13


Subordination


             Section 13.1   Provided that a fully executed non-disturbance
agreement is delivered to Tenant in the form annexed hereto as Exhibit H , this
Lease shall be, and at all times shall continue to be, subject and subordinate
to (i) all mortgages and/or over, ground or master leases which may now or
hereafter affect all or any portion of the Land, Building and other improvements
now or hereafter erected on the Land and any and all further advances on all
such mortgages, and (ii) any renewals, spreaders, increases, modifications,
consolidations, replacements and extensions of such mortgages or leases. This
clause shall be self-operative, and no further instrument of subordination shall
be required, except Tenant, if requested by any such mortgagee or lessor or
proposed mortgagee or lessor, agrees to confirm this subordination by promptly
executing (in recordable form) any certificate or other document that Landlord
may reasonably request in confirmation of such subordination.  Landlord will
obtain a non-disturbance agreement from the holder of the mortgage currently
encumbering the Land and the Building  and shall obtain a non-disturbance
agreement from the future holder of any mortgage encumbering the Land or the
Building in substantially the same form as annexed as Exhibit H attached hereto.

 
28

--------------------------------------------------------------------------------

 


Section 13.2           Tenant, for the benefit of any mortgagee, agrees that:


(a)           except as otherwise provided for herein, it will not pay to
Landlord more than one month’s rent in advance;
 and


(b)           in the event of any default on the part of Landlord arising out of
or accruing under this Lease, whereby the validity or the continued existence of
this Lease might be impaired or terminated by Tenant by reason of any such
default or defaults, Tenant will give written notice thereof to any mortgagee or
holder of a ground, master or over lease affecting all or any part of the Land
and/or Building, and grant to such mortgagee or holder of a ground, master or
over lease a reasonable time after the giving of such notice by Tenant to cure
and following the time when such mortgagee or leaseholder shall have become
entitled under the applicable mortgage or lease to remedy the same, and that
such right on the part of any such mortgagee or holder of a ground, master or
over lease to cure any such default or defaults shall not be deemed to create
any obligation on such party’s part to cure or to undertake the elimination of
any such default or defaults, unless the mortgagee or holder of a ground, master
or over lease elects to do so.


ARTICLE 14


Certificates by Tenant and Landlord


Section 14.1           At any time and from time to time, Tenant, for the
benefit of Landlord and the holder of any mortgage or ground, master or over
lease affecting all or any portion of the Land and/or Building, on at least
fifteen (15 ) days prior written request by Landlord, will deliver to Landlord a
written statement, in recordable form, certifying that this Lease is not
modified and is in full force and effect (or if there shall have been
modifications, that the same is in full force and effect as modified, and
stating the modifications), the Commencement Date and the dates to which the
Basic Rent, Additional Rent and other charges have been paid, and whether or
not, to the best knowledge of the signer of such statement, there are any then
existing defaults on the part of either Landlord or Tenant in the performance of
the covenants, conditions or other provisions of this Lease, and, if so,
specifying the default of which the signer of such statement has knowledge.

 
29

--------------------------------------------------------------------------------

 

ARTICLE 15


Events of Default


Section 15.1     If Tenant defaults in fulfilling any of the covenants of this
Lease including, without limitation, the covenants for the payment of Basic
Rent, Additional Rent or any other charge or payment payable under this Lease
and Tenant fails to cure such default within five (5) days of receipt of written
notice from Landlord of such default (any failure after notice in such payment
being hereinafter referred to as a “ Monetary Default”); or if the Demised
Premises become abandoned for a period in excess of twenty (20) business days
other than as a result of a casualty rendering the Demised Premises
untenantable; or if there shall be filed by or against Tenant in any court
pursuant to any statute a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver, custodian or trustee of all
or a portion of Tenant’s property or if Tenant makes an assignment for the
benefit of creditors, or petitions for or enters into arrangement with creditors
(any of which events are hereinafter referred to as an “ Event of Insolvency”);
or if any execution or attachment shall be issued against Tenant or any of
Tenant’s property whereupon the Demised Premises shall be taken or occupied by
someone other than Tenant; then, in any one or more of such events, upon
Landlord serving a written fifteen (15) days notice upon Tenant specifying the
nature of said default and upon the expiration of said fifteen (15) days, if
Tenant shall have failed to comply with or remedy such default, or if the said
default or omission complained of is other than a Monetary Default and shall be
of a nature that the same cannot be completely cured or remedied within said
fifteen (15) day period, and if Tenant shall not have diligently commenced
curing such default within such fifteen (15) day period, and if Tenant shall not
thereafter with reasonable diligence and in good faith proceed to remedy or cure
such default, then Landlord may serve a written three (3) days notice of
cancellation of this Lease upon Tenant, and upon the expiration of said three
(3) days, this Lease and the term thereunder shall end and expire as fully and
completely as if the expiration of such three (3) day period were the day herein
definitely fixed for the end and expiration of this Lease and the term thereof
and Tenant shall then quit and surrender the Demised Premises to Landlord but
Tenant shall remain liable as hereinafter provided.
 
Section 15.2       If the notice provided for in Section 15.1 hereof shall have
been given, and the term shall expire as aforesaid or if Tenant shall make
default in the payment of the basic annual rent reserved herein or any item of
Additional Rent herein mentioned or any part of either or in making any other
payment herein required  after notice and opportunity to cure provided for in
Section 15.1 ; then and in any of such events Landlord may re-enter the demised
premises either by force or otherwise and dispossess Tenant and the legal
representative of Tenant or other occupants of the demised premises by summary
or other legal proceedings or otherwise and remove their effects and hold the
premises as if this Lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end.
 
Section 15.3      Notwithstanding any expiration or termination prior to the
Lease expiration date as set forth in this Article 15, Tenant’s obligation to
pay Basic Rent and Additional Rent under this Lease shall continue to and cover
all periods up to the date provided in this Lease for the expiration of the term
hereof.

 
30

--------------------------------------------------------------------------------

 

Section 15.4      In case of any such re-entry, expiration and/or dispossess by
summary proceedings or otherwise as set forth in this Article 15 (a) the rent
shall become due thereupon and be paid up to the time of such re-entry,
dispossess and/or expiration, together with such expenses as Landlord may
reasonably incur for legal expenses, reasonable attorneys’ fees, brokerage fees,
and/or putting the Demised Premises in good order, or for preparing the same for
re-rental; (b) Landlord may relet the premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms, which may at
Landlord’s option be less than or exceed the period which would otherwise have
constituted the balance of the term of this Lease and may grant concessions or
free rent; and/or (c) Tenant and its successors shall, in addition to the other
rights and remedies and damages Landlord has, or may claim, prove or collect, by
virtue of any other provision contained herein or by virtue of any statute or
rule of law, also pay Landlord as liquidated damages (and not as a penalty) for
the failure of Tenant to observe and perform said Tenant’s covenants herein
contained: (y) any deficiency between the rent hereby reserved and/or covenanted
to be paid and the net amount, if any, of the rents collected on account of the
lease or leases of the demised premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease or, at
Landlord’s option, (z) a sum which at the time of such termination of this Lease
or at the time of any such re-entry by Landlord, as the case may be, represents
the then value of the excess, if any, of (i) the aggregate amount of the basic
annual rent and the Additional Rent which would have been payable by Tenant
(conclusively presuming the average monthly Additional Rents to be the same as
were payable for the year, or if less than three hundred sixty-five (365) days
have then elapsed since the commencement date, the partial year, immediately
preceding such termination or re-entry) for the period commencing with such
earlier termination of this Lease or the date of any such re-entry, as the case
may be, and ending with the date contemplated as the expiration date hereof if
this Lease had not so terminated or if Landlord had not so re-entered the
demised premises, over (ii) the aggregate rental value of the demised premises
for the same period , discounted at the rate of six (6%) percent.  The failure
or refusal of Landlord to relet the premises or any part or parts thereof shall
not release or affect Tenant’s liability for damages. In computing such
liquidated damages there shall be added to the said deficiency such expenses as
Landlord may reasonably incur in connection with reletting, such as legal
expenses, reasonable attorneys’ fees, brokerage fees and for keeping the demised
premises in good order or for preparing the same for reletting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
days specified in this Lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar proceeding.
Landlord, at Landlord’s option, may make such alterations, repairs, replacements
and/or decorations in the demised premises as Landlord, in Landlord’s sole
judgment, considers advisable and necessary for the purpose of reletting the
demised premises; and the making of such alterations and/or decorations shall
not operate or be construed to release Tenant from liability hereunder as
aforesaid. Landlord shall in no event be liable in any way whatsoever for
failure or refusal to relet the demised premises or any parts thereof, or, in
the event that the demised premises are relet, for failure to collect the rent
thereof under such reletting. In the event of a breach or threatened breach by
Tenant of any of the covenants or provisions hereof, Landlord shall have the
right of injunction and the right to invoke any remedy allowed at law or in
equity as if re-entry, summary proceedings and other remedies were not herein
provided for. Mention in this Lease of any particular remedy shall not preclude
Landlord from any other remedy, in law or in equity.

 
31

--------------------------------------------------------------------------------

 

Section 15.5   In the event Tenant fails to pay within five (5) days of the
date  when due any installment of Basic Rent or item of Additional Rent herein
mentioned or any part of either or making any other payment herein required,
then Tenant shall, in addition to, and not in substitution of, the unpaid
installment, item or charge or any part of the same, pay to Landlord, on demand,
interest at the prime rate published by The Wall Street Journal plus five (5 %)
percent (or if such rate be illegal, then the highest permissible rate) on the
unpaid installment, item or charge from the due date of the respective
installment, item or charge, or all or any portion thereof through the date of
payment.  In addition, Tenant shall at such time as each such late or delinquent
payment is paid, pay to Landlord as administrative charge (and not as a penalty)
the amount of Five Hundred ($500.00) Dollars for each such late or delinquent
payment to reimburse Landlord for the expense and time in handling such
delinquent payments.  Nothing contained in this Section 15.5 shall be a grant of
a grace period or in any way toll or extend any payment date, it being
understood that Landlord may reject or refuse to accept any delinquent or late
payment.  Notwithstanding the foregoing, no such administrative charge shall be
imposed or such interest assessed on the first late payment of Basic Rent in any
period of twelve (12) consecutive months (not necessarily calendar months)
during the term of this Lease, provided that Tenant pays such installment of
Basic Rent by the fifteenth (15th) day of the month in which such unpaid
installment is due.
 
ARTICLE 16
 
Waivers
 
Section 16.1      After re-entry thereupon, by Landlord, or after any warrant to
dispossess or judgment in ejectment, Tenant, for itself and for all persons
claiming through or under it, hereby expressly waives any and all rights which
are or may be conferred upon Tenant by any present or future law to redeem the
Demised Premises, or after reentry, to any new trial in any action of ejectment
under any provision of law. If Landlord shall acquire possession of the Demised
Premises by summary proceedings, or in any other lawful manner without judicial
proceedings, it shall be deemed a re-entry within the meaning of that word as
used in this Lease.

 
Section 16.2      Except in the case of any action, proceeding or counterclaim
brought or asserted by either of the parties against the other for personal
injury or property damage, Landlord and Tenant hereby waive a trial by jury of
any and all issues arising in any action or proceeding or counterclaim between
the parties hereto, or their successors, arising out of or in any way connected
with this Lease (or any of its provisions), Tenant’s use or occupancy of the
Demised Premises, and/or any claim of injury or damage. Tenant hereby expressly
waives the right to interpose a counterclaim (other than any compulsory
counterclaim)  against Landlord in any summary proceeding brought by Landlord
against Tenant pursuant to this Lease, and agrees that it will not seek to
consolidate or join for trial with any such summary proceedings, any action or
proceeding Tenant may theretofore have commenced, or thereafter commence,
against Landlord.

 
32

--------------------------------------------------------------------------------

 

Section 16.3      Failure of Landlord to insist on strict performance of the
covenants, conditions or other terms of this Lease, or to exercise any option
herein conferred on Landlord in any one or more instances, shall not be
construed as a waiver or relinquishment for the future of any covenants,
conditions, options or terms, but the same shall be and remain in full force and
effect. The receipt by Landlord of any installment of Basic Rent or item of
Additional Rent or other charge payable hereunder with knowledge of the breach
of any covenant hereof shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by Landlord. No surrender of the Demised
Premises shall be valid unless accepted by Landlord in writing. This Lease shall
not be modified by any oral or implied agreement or custom, all the terms of the
contract between Landlord and Tenant having been fully set forth herein.

 
33

--------------------------------------------------------------------------------

 


ARTICLE 17
 
Landlord May Cure Defaults
 
Section 17.1      In the event of any breach of this Lease, or of any covenant
hereof by Tenant, Landlord may, at any time thereafter, on reasonable notice to
Tenant, cure such breach for the account and at the expense of Tenant. If
Landlord, by reason of such breach, is compelled or elects to pay any sum of
money, or do any act which would require the payment of any sum of money, or
incurs any expense, including reasonable attorney’s fees, in instituting,
prosecuting or defending any action or proceeding to enforce Landlord’s right
hereunder or otherwise, the sums so paid or expenses and obligations so incurred
by Landlord, together with interest at the per annum rate of eighteen (18%)
percent (or if such rate be illegal, at the highest permissible rate) through
the date of payment shall be deemed to be an item of Additional Rent hereunder,
and shall be paid by Tenant to Landlord within ten (10) days of rendition of a
bill to Tenant therefor.
 
ARTICLE 18
 
Miscellaneous Provisions
 
Section 18.1      Intentionally Omitted.
 
Section 18.2      Common parking areas shall be provided at no additional cost
for use by Tenant, its personnel and visitors in common with such other parties
as Landlord shall permit to use the same on a “first come, first served” basis.
Landlord reserves the right, at all times during the term hereof, to designate
and redesignate such parking areas and to prescribe the use thereof and to
promulgate and enforce rules and regulations with respect to the same. Tenant,
its permitted assignees and subtenants, personnel and visitors shall not, at any
time, park trucks or delivery vehicles in any of the areas designated for
automobile parking. Tenant shall not be entitled to any minimum or maximum
number of parking spaces or areas except reserved spaces based on the ratio of
one (1) space per 1,000 rentable square feet shall be designated for Tenant’s
exclusive use in the locations  shown on the  Exhibit F  annexed to this Lease .
Landlord shall have no responsibility to police or otherwise insure Tenant’s use
thereof. All parking spaces and parking areas shall be unattended and shall be
utilized at the vehicle owner’s own risk.  Landlord shall not be liable for any
injury to persons or property or loss by theft, or otherwise, of any vehicle or
its contents.  Nothing herein contained shall prevent or preclude Landlord from
reserving certain parking spaces or areas to be used on a designated or reserved
basis by the parties designated by Landlord , as long as Landlord maintains the
aforementioned reserved spaces and parking ratios required by code for Tenant’s
non-exclusive parking.

 
34

--------------------------------------------------------------------------------

 

Section 18.3      Landlord agrees that Tenant’s move into the Building will take
place on Saturdays, Sundays and holidays, and that during the period while
Tenant is in the process of moving into the Building, Landlord, if requested by
Tenant, shall, at Tenant’s expense, furnish air-conditioning or heating, as the
case may be, and elevators to serve the Demised Premises, and Tenant hereby
acknowledges that Landlord will require Landlord’s personnel (not to exceed two
people) to be present during the move-in and that the costs therefor shall be
paid by Tenant. The costs of such personnel are currently $57.00 per hour,
including tax, per employee. Tenant agrees to give at least four (4) days prior
written notice to Landlord of the date of any such move, to use the loading
areas designated by Landlord for such moving and for deliveries, and to
otherwise abide by the rules established by Landlord as respect deliveries to or
moving into or out of the Demised Premises or the Building.
 
Section 18.4       The parties covenant and agree that neither this Lease nor
any of the Certificates set forth in Article 14 of this Lease shall be recorded.
 
Section 18.5      If any term or provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.
 
Section 18.6      If Landlord is unable to deliver possession of all or any
portion of the Demised Premises because of the holding-over or retention of
possession of any tenant, under tenant or occupant, or for any other reason,
Landlord shall not be subject to any liability for failure to give possession
and the validity of this Lease shall not be impaired under such circumstances,
nor shall the same be construed in any way to extend the term of this Lease ,
except as otherwise expressly provided in this Lease . If permission is given to
Tenant to enter into the possession of all or any portion of the Demised
Premises prior to the date specified as the commencement of the term of this
Lease, Tenant covenants and agrees that such occupancy shall be deemed to be
under all the terms, covenants, conditions and provisions of this Lease, except
as to the covenant to pay rent  or additional rent . The provisions of this
section are intended to constitute “an express provision to the contrary” within
the meaning of Section 223-a of the New York Real Property Law.
 
Section 18.7      Tenant shall defend (with counsel satisfactory to Landlord)
and indemnify and save Landlord harmless from and against any liability or
expense arising from the use and occupation of the Demised Premises by Tenant or
anyone on the Demised Premises with Tenant’s permission or from any breach of
this Lease.

 
Section 18.8      Landlord shall, by virtue of the computerized tenant listing
system located in the Building’s main lobby and without expense to Tenant,
initially list on such system the name of Tenant and such officers or employees
of Tenant, as Tenant shall designate in writing to Landlord.  Landlord shall,
from time to time, have the right to change or alter the Building’s directory
system, provided that there is always a directory system in place. Landlord
shall, at no cost or expense to Tenant, install Tenant’s name and, at Tenant’s
reasonable cost and expense, the name of any permitted sublessee or assigns on
the multi-tenant directory in the lower level.

 
35

--------------------------------------------------------------------------------

 

Section 18.9      This Lease may be executed in one or more counterparts, each
of which shall be deemed an original.  Said counterparts shall constitute one
and the same instrument and shall be binding upon each of the undersigned as
fully and completely as if all had executed the same instrument.

 
Section 18.10     As of the date hereof, there is a fitness facility in the
Building (the “Fitness Facility”) maintained and operated by Landlord that is
available only to tenants of Jericho Plaza at the annual rate of One Hundred
Sixty Five and 00/100 ($165.00) Dollars.  The Fitness Facility shall be
maintained and operated by Landlord for so long as, in Landlord’s sole
discretion, the Fitness Facility is located in the Building.
 
ARTICLE 19
 
Quiet Enjoyment
 
Section 19.1      If and so long as Tenant pays the Basic Rent, Additional Rent
and other charges reserved or payable under this Lease, and performs and
observes all the covenants and provisions hereof, Tenant may quietly enjoy the
Demised Premises during the term of this Lease, without hindrance or molestation
by any one claiming by or through Landlord, subject, however, to the terms of
this Lease and to all ground, over or master leases and the mortgages
hereinbefore mentioned and to which this Lease is subordinate.
 
ARTICLE 20
 
Definitions
 
Section 20.1      The term “Landlord” as used in this Lease, shall mean only the
owner, or the mortgagee in possession, for the time being, of the Land or the
Building (or the owner, or the leasehold mortgagee in possession, of a lease of
the Land or the Building), so that in the event of any transfer of title to said
Land and/or Building or said lease, or in the event of a lease of the Building
or of the Land, the said Landlord shall be and hereby is entirely freed and
relieved of all covenants and obligations of Landlord hereunder, arising after
such transfer, and it shall be deemed and construed as a covenant running with
the Land, without further agreement between the parties or their successors in
interest, or between the parties and the transferee of title to said Land and/or
Building or said lease, or the said lessee of the Land or the Building, that the
transferee of title or the lessee has assumed and agreed to carry out any and
all covenants and obligations of Landlord hereunder.

 
Section 20.2       The term “rent” as used in this Lease, shall mean Basic Rent,
Additional Rent and all other charges or payments payable under this Lease.

 
36

--------------------------------------------------------------------------------

 

ARTICLE 21
 
Surrender
 
Section 21.1      On the last day of the term demised, or on the sooner
termination thereof, Tenant shall peaceably and quietly leave, surrender and
yield up unto Landlord the Demised Premises, broom-clean, in good order and
repair, ordinary wear and tear excepted, together with all alterations,
additions and improvements which may have been made in the Demised Premises,
except as otherwise provided for under this Lease. All property not removed by
Tenant shall be deemed abandoned by Tenant. If the Demised Premises are not
surrendered at the end of the term in the condition and on the basis provided
for in this Lease, Tenant shall indemnify Landlord against damage, loss and
liability resulting from Tenant’s failure or refusal to surrender the Demised
Premises in the condition and on the basis provided in this Lease, and Tenant,
on demand of Landlord, shall reimburse Landlord for such damage, loss and
liability and which damage, loss and liability shall include, without
limitation, claims made by any succeeding tenant founded on Landlord’s delay in
delivering the Demised Premises. Notwithstanding anything to the contrary herein
contained, Tenant agrees that the minimal use and occupancy charge payable by
Tenant for any holdover period shall be at a per annum rate (prorated for the
holdover period) equal to one and one half times the rent payable by Tenant for
the last lease year of the expired term, but nothing herein contained shall be a
consent by Landlord to such holdover.
 
ARTICLE 22
 
Notices
 
             Section 22.1      Any notice or demand, consent, approval or
disapproval required to be given by the terms and provisions of this Lease or
under any statute, shall be in writing, and shall be given or made by mailing
the same, by prepaid, certified mail, or by overnight mail  addressed to (i)
Landlord at Two Jericho Plaza, Jericho, New York 11753, with a copy to Eric C.
Rubenstein, Esq., Ruskin Moscou Faltischek, P.C., East Tower, 15th Floor, 1425
RXR Plaza, Uniondale, New York 11556-0190 and (ii) Tenant at One Jericho Plaza,
Jericho, New York 11753, Attn: Eric Gatoff, CEO, with a copy to Farrell Fritz,
P.C., 1320 RXR Plaza, Uniondale, New York 11556-1320, Attn: Robert E. Sandler,
Esq.
 
Either party, however, may designate in writing such new or other address to
which such notice given hereunder by mail shall be deemed delivered when
deposited in a general or branch office maintained by the United States Postal
Service, enclosed in a certified, prepaid wrapper, addressed as hereinbefore
provided.

 
37

--------------------------------------------------------------------------------

 

ARTICLE 23
 
Rules and Regulations
 
Section 23.1      Tenant and Tenant’s servants, employees and agents shall
observe faithfully and comply strictly with the rules and regulations set forth
in Exhibit E attached hereto and made a part hereof, and such other and further
reasonable rules and regulations as Landlord or Landlord’s agents may from time
to time adopt. Written notice of any additional rules or regulations shall be
given to Tenant. Nothing in this Lease contained shall be construed to impose on
Landlord any duty or obligation to enforce the rules and regulations, or the
terms, covenants or conditions in any other lease, against any other tenant of
the Building, and Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees.
 
ARTICLE 24
 
No Representations by Landlord
 
Section 24.1      Landlord and Landlord’s agents have made no representations or
promises with respect to the Building or the Demised Premises, except as herein
expressly set forth. This Lease sets forth the full understanding of the
parties. No agreement hereafter made shall be effective to change, modify,
discharge or constitute an abandonment of this Lease, in whole or in part,
unless such agreement is in writing and signed by the party against whom
enforcement of such change, modification, discharge or abandonment is sought.
 
ARTICLE 25
 
Inability to Perform
 
Section 25.1      This Lease, and the obligation of Tenant to pay Basic Rent,
Additional Rent and the other charges payable hereunder and to perform all the
other covenants and agreements hereunder on the part of Tenant to be performed
shall in no way be affected, impaired or excused because Landlord is unable to
fulfill any of its obligations under this Lease, or to supply, or is delayed in
supplying, any service expressly or impliedly to be supplied, or is unable to
make, or is delayed in making, any repair, addition, alteration or decoration,
or is unable to supply or is delayed in supplying any equipment or fixtures, if
Landlord is prevented from or delayed in doing so by reason of strikes or labor
troubles, or any outside cause whatsoever, including, but not limited to,
governmental preemption in connection with a national emergency, or by reason of
any rule, order or regulation of any department or subdivision thereof of any
governmental agency, or by reason of the condition of supply and demand which
have been or are affected by war or other emergency.

 
38

--------------------------------------------------------------------------------

 

Section 25.2      Landlord’s agreement to do the work in the Demised Premises as
set forth herein or to make repairs or to perform any of its obligations under
this Lease shall not require it to incur overtime costs and expenses, and except
as otherwise expressly provided in the Lease,  shall be subject to Unavoidable
Delays, which term “Unavoidable Delays” is defined as those delays due to the
events set forth in Section 25.1 and to Acts of God, governmental restrictions,
strikes, labor disturbances, shortages of materials and supplies, and any other
causes or events beyond Landlord’s reasonable control.
 
ARTICLE 26
 
Broker
 
Section 26.1      Landlord and  Tenant warrant and represent to each other that
they have not dealt with any broker other than CB Richard Ellis and The Rochlin
Organization (collectively, the “Broker”) and Jeff Lichtenberg, as consultant
(the “Consultant”),  in connection with this transaction and had no
conversations or dealings with any other broker in connection with this
transaction.  So far as either party is aware the Broker is the only broker who
negotiated this Lease.  Each party hereby indemnifies the other against any
claims of any other broker or party by reason of said broker or party having had
any conversations or dealings with Tenant in connection with this transaction
and each party does hereby indemnify the other party against the same and agrees
to reimburse the other party for any damages that he other party might sustain
by reason of such claims including the cost of defending any action, including
reasonable legal fees, in connection therewith. Based on the foregoing
representation and indemnity, Landlord agrees to pay and to be solely
responsible for the payment of the brokerage commission or other compensation
payable to the Broker and a consulting fee to the Consultant  in connection with
this transaction, as per separate agreement between Landlord and Broker and
Landlord and Consultant, if any.
 
ARTICLE 27
 
Successors and Assigns
 
Section 27.1     The covenants and agreements contained in this Lease shall
inure to the benefit of, and be binding on the parties hereto and on their
respective successors in interest and legal representatives, except as expressly
otherwise hereinbefore provided.
 
ARTICLE 28
 
Exculpation
 
Section 28.1      If Landlord or any successor in interest of Landlord shall be
an individual, joint venture, tenancy-in-common, firm or partnership, general or
limited, there shall be no personal liability on such individual or on the
members of such joint venture, tenancy-in-common, firm or partnership in respect
to any of the covenants or conditions of this Lease on Landlord’s part to be
performed. Further, Tenant shall look wholly and solely to the equity of
Landlord in the Real Property for the satisfaction of the remedies of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of a default by Landlord hereunder, and no
other property or assets of Landlord or its partners or principals, disclosed or
undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease,
the relationship of Landlord and Tenant hereunder or Tenant’s use or occupancy
of the Demised Premises.

 
39

--------------------------------------------------------------------------------

 

ARTICLE 29
 
Article Headings
 
Section 29.1      The Article headings in this Lease and the Table of Contents
prefaced to this Lease are inserted only as a matter of convenience and
reference. They are not deemed as limiting in any manner the content of the
provisions which they describe, and are not to be given any effect whatsoever in
construing the provisions of this Lease.

 
ARTICLE 30
 
Antenna System
 
Section 30.1      Tenant, at its sole cost and expense, shall be permitted to
install a satellite dish or antenna (“ Antenna System”) of a size approved in
advance by Landlord and in a location on the roof of the Building approved in
advance by Landlord, subject to the following conditions:
 
(a)          Tenant shall comply with all rules, regulations and policies of
Landlord regarding the installation of antennae;
 
(b)          The right to install and maintain the Antenna System shall be
subject to Tenant not being in default under this Lease;
 
(c)          Tenant may not generate any income from the resale of service of
radio communications or for broadcasting or providing telecommunication services
to others;
 
(d)          Tenant shall prepare and submit drawings and specifications showing
the proposed location of all components of the Antenna System and a detailed
description of the equipment that Tenant proposes to install and the work that
Tenant proposes to perform in connection with the installation of the Antenna
System, which shall all be subject to Landlord’s approval;
 
(e)          Tenant shall be required to obtain all approvals and permits from
the Department of Buildings of the Town of Oyster Bay and any other governmental
or quasi-governmental authority having jurisdiction;

 
40

--------------------------------------------------------------------------------

 

(f)          Tenant shall pay the reasonable expenses of Landlord and its
engineers, architects or consultants regarding the review of plans and
specifications and the supervision of the installation of the Antenna System;
 
(g)          Tenant shall keep and maintain the Antenna System in a safe
condition and in good order and state of repair, comply with all required
governmental approvals and applicable rules regulations and policies of Landlord
applicable to the Antenna System and its use, operation and maintenance, and
comply with all precautions and safeguards required by Landlord’s insurance
company with respect to the Antenna System;
 
(h)          At Landlord’s request, and at Tenant’s sole cost and expense,
Tenant shall paint the portion of the Antenna System on the roof in a color
selected by Landlord not less frequently than once every two (2) years, install
and maintain such lightning rods and/or air terminals on or about the portion of
the Antenna System on the roof of the Building, as Landlord may require, comply
with all requirements of the Federal Communications Commission or any successor
thereto and any other federal, state or local governmental or quasi-governmental
authorities exercising similar jurisdiction, and obtain and pay for promptly, as
and when due, all applicable licenses and respective copyrights, trade secrets,
proprietary or other tangible or intangible property rights of any kind
whatsoever employed by Tenant in connection with the operation of the Antenna
System;
 
(i)          Tenant shall use and operate the Antenna System in a manner that
does not in any way constitute a health hazard or danger to property or
interfere with any radio, television or other telecommunications transmissions
or receptions of Landlord or of any of Landlord’s other tenants, occupants or
licensees;
 
(j)          Tenant shall, at any time and from time to time following
Landlord’s request, relocate the Antenna System or any portion thereof to a
location designated by Landlord;
 
(k)          Prior to the date which is thirty (30) days before the expiration
date or earlier termination of the Lease, Tenant shall, at Tenant’s sole cost
and expense, remove the Antenna System and repair any damage to the Building
occasioned by reason of installation, operation, maintenance or removal of the
Antenna System; and
 
(l)          If Tenant elects to install a VSAT on the roof of the Building (the
“Satellite”), Tenant shall pay, as Additional Rent, the annual sum of Two
Hundred Fifty and 00/100 ($250.00) Dollars.  The installation, size and location
of the Satellite shall be subject to Landlord’s prior review and approval.
 
ARTICLE 31
 
Renewal Option
 
Section 31.1      Provided Tenant is not in a Monetary Default under this Lease
(subsequent to any required notice and the expiration of any cure period), and
has not assigned its interest in this Lease or sublet the Demised Premises, or
any part thereof (other than to a Permitted Transferee) at the time of the
exercise of the within option and as of the effective date of the renewal,
Tenant shall (provided that this Lease shall not have been theretofore earlier
terminated) have one (1) option (the “ Renewal Option”) to extend the term of
this Lease for a five (5) year renewal period (the “ Renewal Term”) upon the
terms and conditions set forth herein.

 
41

--------------------------------------------------------------------------------

 

Section 31.2      (a)  The Renewal Term shall commence on the expiration of the
last lease year of the term of the Lease and shall expire on the fifth (5th )
anniversary ther eof (the “ Renewal Expiration Date” ), or such earlier date
upon which this Lease may be terminated as herein provided.
 
(b)            The Renewal Option may be exercised only by Tenant giving
Landlord written notice (the “ Renewal Notice” ) of such exercise at least nine
(9) months prior to the expiration date of the last lease year of the term of
the Lease, provided, however, that the Renewal Notice shall be validly and
effectively given only if, on the date that Tenant shall exercise the Renewal
Option (the “ Exercise Date” ) the requirements of Section 31.1 have been
satisfied.   TIME SHALL BE OF THE ESSENCE with respect to the giving of the
Renewal Notice by Tenant to Landlord.

 
(c)            Notwithstanding anything to the contrary contained in this
Section 31.2, if, on the comm encement of the Renewal Term, there shall be an
uncured monetary default by Tenant beyond any applicable notice and cure period,
then Landlord, in Landlord’ s sole and absolute discretion, may elect, by
written notice to Tenant, to void Tenant’ s exercise of the Renewal Option, in
which case Tenant’ s exercise of the Renewal Option shall be of no force or
effect and this Lease shall terminate on the last day of last year of the term
of the Lease, unless sooner canceled or terminated pursuant to the provisions 
of this Lease or by law.

 
(d)            If Tenant shall validly exercise the Renewal Option in accordance
with the provisions of this Section 31.2, then this Lease shall be extended for
the Renewal Term upon all of the same terms, covenants and conditions contained
in this Lease other than for any provisions relating to Landlord’ s obligation
to do any construction or other work in the Demised Premises prior to the
Commencement Date or to give an allowance for any such construction or other
work in the Demised Premise s prior to the Commencement Date, and the update in
the Base Tax Year for purposes of determining Additional Rent,  except that
during the Renewal Term, (i) the annual Basic Rent for the first year of the
Renewal Term shall reflect the then fair market val ue of the Demised Premises
taking into consideration similar spaces in comparable buildings in the region
and as determined in accordance with Section 31.3 and (ii) from and after the
Exercise Date but subject to the provisions of Section 31.2(c) all refer ences
in this Lease to the expiration or termination of this Lease shall be deemed to
refer to the last date of the Renewal Term and all references in this Lease to
the “term” shall be deemed to include the Renewal Term.

 
42

--------------------------------------------------------------------------------

 

Section 31.3      The in itial determination of Basic Rent shall be made by
Landlord pursuant to notice (the “ FMV Notice” ) to Tenant no earlier than two
hundred seventy (270) days and no  later than one hundred eighty (180) days
prior to the commencement of the Renewal Term.  Such determination shall be
binding unless Landlord shall receive a notice from Tenant (the “ FMV Objection
Notice” ) objecting to Landlord’ s determination and providing Tenant’ s
determination, within 30 days after Landlord shall have given Tenant the FMV
Notice.  If Landlord and Tenant fail to agree upon the Basic Rent for the
Renewal Term within 15 days from Landlord’ s receipt of the FMV Objection
Notice, then Landlord and Tenant shall each give notice to the other setting
forth the name of a disinterested and i ndependent appraiser.  If either party
shall fail to give such a designation of an appraiser within 10 days of the
expiration of such 15-day period, then the first appraiser shall make the
determination alone.  If both parties properly designate the name o f an
appraiser, the appraisers shall then have 20 days to confer with each other and
attempt to reach an agreement as to the Basic Rent.  If the two appraisers shall
concur as to the determination of the Basic Rent for the Renewal Term, such
determination  shall be final and binding on Landlord and Tenant.  If the two
appraisers fail to agree within said 20-day period, then they shall designate a
third disinterested and independent appraiser.  The decision of such third
appraiser shall be final and binding o n Landlord and Tenant.
 
Section 31.4     TIME SHALL BE OF THE ESSENCE with regard to Tenant’ s delivery
of the Renewal Notice for the Renewal Term.  If Tenant shall fail to deliver to
Landlord the Renewal Notice exactly as and when required under t his Article,
the Renewal Option shall terminate immediately and shall have no further force
or effect.  The parties acknowledge that they have fully negotiated the terms
and provisions of this Article.  Tenant acknowledges and agrees that Landlord
has gran ted Tenant the Renewal Option in consideration for Tenant’ s agreement
that the same shall be strictly construed and enforced and that in the event the
Renewal Option shall terminate as provided above, Tenant shall not be entitled
to any grace, notice or cu re periods otherwise provided under this Lease.
 
ARTICLE 32
 
Intentionally Omitted

 
ARTICLE 33
 
Storage Space
 
            Section 33.1   Landlord hereby leases to Tenant and Tenant hereby
hires from Landlord the six hundred seven (607) usable square feet of storage
space (the “ Storage Space”) on the concourse level of the Building known as
Storage Unit #10 as shown on the floor plan thereof annexed hereto and made a
part hereof as Exhibit G.
 
            Section 33.2 Tenant’s obligation to pay rent (the “ Storage Rent”)
for the Storage Space shall commence on the Commencement Date, as set forth in
the following schedule:


Lease Year
 
Annual Storage
Rent
   
Monthly
Storage Rent
 
1
  $ 10,926.00     $ 910.50  
2
  $ 11,144.52     $ 928.71  
3
  $ 11,367.36     $ 947.28  
4
  $ 11,594.76     $ 966.23  
5
  $ 11,826.72     $ 985.56  
6
  $ 12,063.24     $ 1,005.27  
7
  $ 12,304.56     $ 1,025.38  
8
  $ 12,550.68     $ 1,045.89  
9
  $ 12,801.72     $ 1,066.81  
10
  $ 13,057.80     $ 1,088.15  


 
43

--------------------------------------------------------------------------------

 

Section 33.3     Storage Rent shall be payable in equal monthly installments on
the first day of each month during the term of the Lease, in advance.
 
[Remainder of page left intentionally blank; Signature page follows]
 
IN WITNESS WHEREOF , the parties hereto have duly executed this Agreem ent the
day and year first above written.
 
LANDLORD:
O NE-TWO JERICHO PLAZA OWNER,
LLC
     
By:
/s/ John A Saraceno, Jr.
 
Name:
John A. Saraceno, Jr.
 
Title:
Authorized Signatory
     
TENANT:
NATHAN’ S FAMOUS SERVICES, INC.
     
By:
/s/ Eric Gatoff
 
Name:
Eri c Gatoff
 
Title:
Chief Executive Officer


 
44

--------------------------------------------------------------------------------

 


STATE OF NEW JERSEY
)
 
) ss.:
COUNTY OF MIDDLESEX
)

 
On the 28th day of August, in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared John A. Saraceno, Jr.,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity and that by his signature on the
instrumen t, the person or the entity upon behalf of which the person acted,
executed the instrument.

/s/ Patricia A. Tiedmann
Notary Public
 
PATRICIA A. TIEDMANN
NOTARY PUBLIC OF NEW JERSEY
Commission Expires 8/13/2012

 
STATE O F NEW YORK
)
 
) ss.:
COUNTY OF SUFFOLK
)

 
On the 24th day of August, in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared Eric Gatoff, personally
known to me or proved to me on the basis of satisfactor y evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his capacity and that by his signature on the
instrument, the person or the entity upon behalf of which the person acted, exec
uted the instrument.

/s/ Mary Hyland
Notary Public
 
MARY HYLAND
Notary Public, State of New York
No. 01HY4824424
Qualifed in Suffolk County
Commission Expires, May 31, 2010


 
45

--------------------------------------------------------------------------------

 